EX-10.23 3 exh10_23.htm EXHIBIT 10.23

EXHIBIT 10.23





 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 22, 2004

among

ALEXANDRIA REAL ESTATE EQUITIES, INC.,
ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
ARE-QRS CORP.,
ARE ACQUISITIONS, LLC,


and
The Other Subsidiaries Party Hereto
as the Borrowers,




BANK OF AMERICA, N.A.

,
as Administrative Agent, Swing Line Lender and L/C Issuer,




CITICORP NORTH AMERICA, INC.


and
COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES,
as Co-Syndication Agents




SOCIETE GENERALE


and
EUROHYPO AG, NEW YORK BRANCH,
as Co-Documentation Agents




and

The Other Lenders Party Hereto



BANC OF AMERICA SECURITIES LLC

and

CITIGROUP GLOBAL MARKETS INC.


as Joint Lead Arrangers and Joint Bookrunners





 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

2

1.01

Defined Terms

2

1.02

Other Interpretive Provisions

34

1.03

Accounting Terms

35

1.04

Rounding

35

1.05

Times of Day

35

1.06

Letter of Credit Amounts

35

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

36

2.01

Committed Loans

36

2.02

Borrowings, Conversions and Continuations of Committed Loans

36

2.03

Letters of Credit

38

2.04

Swing Line Loans

47

2.05

Prepayments

50

2.06

Termination or Reduction of Revolving Commitments

51

2.07

Repayment of Loans

51

2.08

Interest

52

2.09

Fees

52

2.10

Computation of Interest and Fees

53

2.11

Evidence of Debt

54

2.12

Payments Generally; Administrative Agent's Clawback

54

2.13

Sharing of Payments by Lenders

56

2.14

Extension of Revolving Commitment Termination Date

57

2.15

Increase in Commitments

57

2.16

Unencumbered Asset Pool

59

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

59

3.01

Taxes

59

3.02

Illegality

61

3.03

Inability to Determine Rates

62

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

62

3.05

Compensation for Losses

64

3.06

Mitigation Obligations; Replacement of Lenders

64

3.07

Survival

65

ARTICLE IV.

CONDITIONS PRECEDENT TO THE AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT
AGREEMENTS AND FURTHER CREDIT EXTENSIONS

65

4.01

Conditions of Effectiveness of this Agreement

65

4.02

Conditions to all Credit Extensions

67

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

68

5.01

Existence, Qualification and Power; Compliance with Laws

68

5.02

Authorization; No Contravention

68

5.03

Governmental Authorization; Other Consents

68

5.04

Binding Effect

69

5.05

Financial Statements; No Material Adverse Effect

69

5.06

Litigation

69

5.07

No Default

69

5.08

Ownership of Property; Liens

70

5.09

Environmental Compliance

70

5.10

Insurance

70

5.11

Taxes

70

5.12

ERISA Compliance

70

5.13

Subsidiaries; Equity Interests

71

5.14

Margin Regulations; Investment Company Act; Public Utility Holding Company Act;
REIT and Tax Status; Stock Exchange Listing

71

5.15

Disclosure

72

5.16

Compliance with Laws

72

5.17

Intellectual Property; Licenses, Etc.

72

5.18

Initial Pool Properties

72

5.19

Property

73

5.20

Brokers

73

5.21

Other Debt

73

5.22

Solvency

73

5.23

No Fraudulent Intent

74

5.24

Transaction in Best Interests of Borrowers; Consideration

74

5.25

No Bankruptcy Filing

74

5.26

Tax Shelter Representation

74

ARTICLE VI.

AFFIRMATIVE COVENANTS

74

6.01

Financial Statements

75

6.02

Certificates; Other Information

75

6.03

Compliance Certificates

78

6.04

Payment of Obligations

78

6.05

Preservation of Existence, Etc.

79

6.06

Maintenance of Properties

79

6.07

Maintenance of Insurance

79

6.08

Compliance with Laws

79

6.09

Books and Records

79

6.10

Inspection Rights

79

6.11

Use of Proceeds

80

6.12

Distributions of Income to the Borrowers

80

6.13

Unencumbered Asset Pool

80

6.14

Revenue-Producing Property

81

6.15

Additional Borrowers

81

ARTICLE VII.

NEGATIVE COVENANTS

81

7.01

Liens

82

7.02

Investments

83

7.03

Omitted

84

7.04

Fundamental Changes

84

7.05

Omitted

85

7.06

Restricted Payments

85

7.07

Change in Nature of Business

85

7.08

Transactions with Affiliates

85

7.09

Burdensome Agreements

85

7.10

Use of Proceeds

86

7.11

Financial Covenants

86

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

86

8.01

Events of Default

86

8.02

Remedies Upon Event of Default

88

8.03

Application of Funds

89

ARTICLE IX.

ADMINISTRATIVE AGENT

90

9.01

Appointment and Authority

90

9.02

Rights as a Lender

90

9.03

Exculpatory Provisions

91

9.04

Reliance by Administrative Agent.

91

9.05

Delegation of Duties

92

9.06

Successor Administrative Agent

92

9.07

Non-Reliance on Administrative Agent and Other Lenders

93

9.08

No Other Duties, Etc

93

9.09

Administrative Agent May File Proofs of Claim

93

9.10

Collateral and Guaranty Matters

94

9.11

No Obligations of Borrowers

95

ARTICLE X.

MISCELLANEOUS

95

10.01

Amendments, Etc.

95

10.02

Notices; Effectiveness; Electronic Communication

97

10.03

No Waiver; Cumulative Remedies

98

10.04

Expenses; Indemnity; Damage Waiver

98

10.05

Payments Set Aside

100

10.06

Successors and Assigns

101

10.07

Treatment of Certain Information; Confidentiality

105

10.08

Right of Setoff

107

10.09

Interest Rate Limitation

108

10.10

Counterparts; Integration; Effectiveness

108

10.11

Survival of Representations and Warranties

108

10.12

Severability

109

10.13

Replacement of Lenders

109

10.14

Governing Law; Jurisdiction; Etc.

110

10.15

Waiver of Jury Trial

110

10.16

USA PATRIOT Act Notice

111

10.17

Time of the Essence

111

10.18

Borrowers' Obligations

111

10.19

ENTIRE AGREEMENT

115

10.20

Hazardous Material Indemnity

115

10.21

Release of Borrowers

116

 

--------------------------------------------------------------------------------

 



SCHEDULES



1.01A Initial Pool Properties

2.01A Revolving Commitments and Applicable Percentages

5.06 Litigation

5.09 Environmental Matters

5.13 Subsidiaries

5.19 Real Property owned by Parent

5.21 Secured and Recourse Debt

10.02 Administrative Agent's Office; Certain Addresses for Notices

10.06 Processing and Recording Fees

EXHIBITS

Form of

A Committed Loan Notice

B Swing Line Loan Notice

C-1 Revolving Note

C-2 Term Note

D Compliance Certificate

E Assignment and Assumption

F Reserved

G Opinion Matters

H Reserved

I Joinder Agreement

J Reserved



 

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of December 22,
2004, among Alexandria Real Estate Equities, Inc., a Maryland corporation
("Parent"), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership ("Operating Partnership"), ARE- QRS Corp., a Maryland corporation
("QRS"), ARE Acquisitions, LLC, a Delaware limited liability company ("ARE"),
the other borrowers set forth on the signature pages of this Agreement, each
other Wholly-Owned Subsidiary of Parent which becomes a party to this Agreement
as a borrower (collectively, together with Parent, Operating Partnership, QRS
and ARE, the "Borrowers"); each lender from time to time party hereto
(collectively, the "Lenders" and individually, a "Lender"); Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer; Citicorp North
America, Inc. and Commerzbank AG New York and Grand Cayman Branches, as
Co-Syndication Agents; Societe Generale and Eurohypo AG, New York Branch, as
Co-Documentation Agents; and Banc of America Securities LLC, and Citigroup
Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners, with
reference to the following Recitals:

RECITALS

WHEREAS, the Borrowers, Fleet National Bank, as the administrative agent
thereunder, and the financial institutions identified on the signature pages
thereto (the "Existing Revolving Lenders") are parties to that certain Fourth
Amended and Restated Revolving Loan Agreement, dated as of November 3, 2003 (as
amended, the "Existing Revolving Loan Agreement"), pursuant to which the
Existing Revolving Lenders agreed to provide the Borrowers with a revolving
credit facility;

WHEREAS, the Borrowers, Fleet National Bank, as the administrative agent
thereunder, and the financial institutions identified on the signature pages
thereto (collectively, the "Existing Term Lenders") are parties to that certain
Term Loan Credit Agreement, dated as of November 3, 2003 (as amended, the
"Existing Term Loan Credit Agreement" and together with the Existing Revolving
Loan Agreement, the "Existing Credit Agreements"), pursuant to which the
Existing Term Lenders agreed to provide the Borrowers with a term credit
facility; and

WHEREAS, the Borrowers have requested that the parties amend and restate and
combine the Existing Credit Agreements so that, among other things, the Lenders
can provide a single revolving and term credit facility and modify certain of
the terms thereof from the terms set forth in the Existing Credit Agreements and
install Bank of America, N.A. as Administrative Agent, and the Lenders are
willing to do so on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree that the Existing Credit
Agreements are hereby amended and restated in their entirety as follows:

ARTICLE 1


DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms
. As used in this Agreement, the following terms shall have the meanings set
forth below:



"Adjusted EBITDA" means for any period of determination and without duplication,
an amount equal to the sum of (a) EBITDA of Parent and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, minus (b)
the Capital Improvement Reserve for the Real Property of Parent and its
Subsidiaries.

"Adjusted NOI" means for any period and with respect to a Revenue-Producing
Property, an amount equal to the sum of (a) NOI of that Revenue-Producing
Property, minus (b) the Capital Improvement Reserve for such Revenue-Producing
Property.

"Adjusted Tangible Assets" means, as of any date of determination, without
duplication, the sum of (a) Total Assets of Parent and its Subsidiaries as of
that date, minus (b) Intangible Assets of Parent and its Subsidiaries as of that
date, minus (c) any Minority Interest's share of Total Assets as of that date.

"Adjusted Tangible Net Worth" means, as of any date of determination, without
duplication, the sum of (a) Adjusted Tangible Assets of Parent and its
Subsidiaries as of that date, minus (b) Total Liabilities of Parent and its
Subsidiaries as of that date.

"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

"Aggregate Commitments" means the Commitments of all the Lenders.

"Aggregate Revolving Commitments" means all Commitments of the Revolving
Lenders.

"Agreement" means this Amended and Restated Credit Agreement, as it may be
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time.

"Applicable Percentage" means with respect to any Lender at any time, the
following percentages (carried out to the ninth decimal place), as of the date
of determination:

(a) with respect to a Lender's obligation to make Revolving Loans and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolving Commitments being terminated or reduced to zero, the
percentage obtained by dividing (x) such Lender's Revolving Commitment, by
(y) the aggregate Revolving Commitments of all Lenders, and (ii) from and after
the time that all Revolving Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (x) the aggregate outstanding principal
amount of such Lender's Revolving Loans by (y) the aggregate outstanding
principal amount of all Revolving Loans;

(b) with respect to a Lender's obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and to receive payments of fees with respect
thereto, (i) prior to the Revolving Commitments being terminated or reduced to
zero, the percentage obtained by dividing (x) such Lender's Revolving
Commitment, by (y) the aggregate Revolving Commitments of all Lenders, and (ii)
from and after the time that the Revolving Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (x) the aggregate
outstanding principal amount of such Lender's Revolving Loans by (y) the
aggregate outstanding principal amount of all Revolving Loans;

(c) with respect to a Lender's obligation to make a Term Loan and receive
payments of interest, fees, and principal with respect thereto, (i) prior to the
making of the Term Loan, the percentage obtained by dividing (x) such Lender's
Term Loan Commitment, by (y) the aggregate amount of all Lenders' Term
Loan Commitments, and (ii) from and after the making of the Term Loan, the
percentage obtained by dividing (x) the aggregate outstanding amount of such
Lender's Term Loans by (y) the Term Loan Amount;

(d) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 10.04), the percentage
obtained by dividing (i) such Lender's Revolving Commitment, plus such Lender's
portion of the Term Loan Amount, by (ii) the aggregate amount of Revolving
Commitments of all Lenders, plus the Term Loan Amount; provided, however, that
in the event the Revolving Commitments have been terminated or reduced to zero,
the Applicable Percentage under this clause (d) shall be the percentage obtained
by dividing (A) the outstanding principal amount of such Lender's Revolving
Loans, plus such Lender's ratable portion of the outstanding Letters of Credit,
plus such Lender's portion of the Term Loan Amount by (B) the principal amount
of all outstanding Revolving Loans, plus the aggregate amount of outstanding
Letters of Credit, plus the Term Loan Amount; and

(e) the initial Applicable Percentage of each Revolving Lender is set forth
opposite the name of such Lender on Schedule 2.01A or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, and the initial
Applicable Percentage of each Term Lender is set forth in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto or in the
records of the Administrative Agent, as applicable.

"Applicable Rate" means, from time to time, the following percentages per annum,
initially based upon the Debt Rating and Leverage Ratio as set forth in the
certificate received by Administrative Agent pursuant to Section 4.01(a)(vii):

Pricing Level

Debt Rating

Leverage Ratio

Eurodollar Rate

+

Base Rate +

Facility Fee

Unused Fee

1

≥ BBB+/Baa1

N/A

0.65%

0%

0.20%

0%

2

BBB/Baa2

N/A

0.75%

0%

0.20%

0%

3

BBB-/Baa3

N/A

0.90%

0%

0.20%

0%

4

unrated or <BBB-/ Baa3

<40%

1.15%

0.20%

0%

0.20%

5

unrated or <BBB-/ Baa3

≥40% and <50%

1.30%

0.20%

0%

0.20%

6

unrated or <BBB-/ Baa3

≥50%

1.50%

0.20%

0%

0.20%

For any applicable period, the Applicable Rate shall be the rate set forth
opposite the Debt Rating of the Parent for such period; provided, however, that
if in any period the Parent does not have a Debt Rating of BBB- /Baa3 or better,
then the Applicable Rate shall be the rate set forth opposite the Leverage Ratio
in effect from time to time.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
and/or Leverage Ratio specified in the certificate delivered pursuant to Section
4.01(a)(vii). Thereafter, each change in the Applicable Rate resulting from a
publicly announced change in the Debt Rating shall be effective, in the case of
an upgrade, during the period commencing on the date of delivery by any Borrower
to the Administrative Agent of notice thereof pursuant to Section 6.02(i) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date the Compliance Certificate is delivered pursuant to Section
4.01(a)(vii) and/or the Compliance Certificate delivered pursuant to Section
6.03; provided, however, that if a Compliance Certificate is not delivered in
accordance with such Section, then the Applicable Rate for Pricing Level 6 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to be delivered, until the Business Day such Compliance
Certificate is delivered.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Arrangers" mean Banc of America Securities LLC and Citigroup Global Markets
Inc., in their capacity as joint lead arrangers and joint book runners.

"Asset Value" means, as of any date of determination and without double counting
any item, the sum of the following:

(a) with respect to any improved Real Property (other than Real Property
constituting Development Investments) owned by a Person for a full four
consecutive fiscal quarter period or longer, an amount equal to (i) the Adjusted
NOI of such Person from such Real Property for the prior four full consecutive
fiscal quarters divided by (ii) the Capitalization Rate;

(b) with respect to any Real Property owned by a Person for less than four full
consecutive fiscal quarters, an amount equal to (i) the Adjusted NOI of such
Real Property for the period which a Person has owned and operated such Real
Property, adjusted by the Borrowers to an annual Adjusted NOI in a manner
reasonably acceptable to the Administrative Agent, divided by (ii) the
Capitalization Rate; and

(c) with respect to improved Real Property owned by a Person that is not a
Development Investment but which is being renovated by a Person or with respect
to which a partial or total renovation was recently completed by a Person, an
amount as determined at the sole election of the Administrative Agent based on
(i) the annualized Adjusted NOI with respect to such Real Property, annualized
based on bona fide, arms length signed tenant leases which are in full force and
effect requiring current rental payments, and divided by the Capitalization
Rate, or (ii) on the cost basis of the Real Property determined in accordance
with GAAP.

"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

"Attributable Indebtedness" means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

"Audited Financial Statements" means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2003, and
the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Revolving Commitment Termination Date, (b) the date of
termination of the Revolving Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Revolving Lender to make Revolving
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

"Bank of America" means Bank of America, N.A. and its successors.

"BAS" means Banc of America Securities LLC and its successors.

"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its "prime rate." The "prime rate" is a rate set by Bank of America based
upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

"Base Rate Loan" means a Committed Loan that bears interest based on the Base
Rate.

"Borrower Materials" has the meaning set forth in Section 6.02.

"Borrowers" has the meaning specified in the introductory paragraph hereto. Any
reference to Borrowers herein shall be deemed to refer to each Person
constituting Borrowers, and the responsibilities, obligations and covenants of
each such Person under this Agreement and the other Loan Documents shall be
joint and several, unless expressly stated otherwise herein or the context
otherwise requires; provided, however, that the obligations of Borrowers with
respect to the delivery of reports, financial statements, certifications and
requests for Borrowings may be performed and executed by Parent, the Operating
Partnership, QRS and ARE with the effect of binding all Borrowers.

"Borrowing" means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

"Borrowing Base" means, as of any date of determination and without duplication,
an amount equal to the lesser of (a) the amount which, when added to the total
outstanding principal amount of all unsecured Indebtedness of the Parent and its
Subsidiaries (including the Outstanding Amount of the Loans), would not exceed
57.5% of the aggregate Asset Value of the Unencumbered Asset Pool as of such
date, and (b) the amount which, when added to the total outstanding principal
amount of all unsecured Indebtedness of the Parent and its Subsidiaries
(including the Outstanding Amount of the Loans), would not cause the Interest
Coverage Ratio to be less than 2.00:1.00.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of the United States where the Administrative Agent's
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London Interbank Eurodollar market.

"Capital Improvement Reserve" means with respect to any Real Property now or
hereafter owned by the Borrowers or their Subsidiaries, an amount equal to
thirty cents ($.30) multiplied by the Net Rentable Area of the Real Property.

"Capital Lease Obligations" means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.

"Capitalization Rate" means 9.00%.

"Cash" means money, currency or a credit balance in any demand, time, savings,
passbook or like account with a bank, savings and loan association, credit union
or like organization, other than an account evidenced by a negotiable
certificate of deposit.

"Cash Collateral" has the meaning specified in Section 2.03(g).

"Cash Collateralize" has the meaning specified in Section 2.03(g).

"Cash Equivalents" means:

securities issued or fully guaranteed or insured by the United States Government
or any agency thereof and backed by the full faith and credit of the United
States having maturities of not more than one year from the date of acquisition;

certificates of deposit, time deposits, demand deposits, eurodollar time
deposits, repurchase agreements, reverse repurchase agreements, or bankers'
acceptances, having in each case a term of not more than one year, issued by
Administrative Agent or any Lender, or by any U.S. commercial bank (or any
branch or agency of a non-U.S. bank licensed to conduct business in the U.S.)
having combined capital and surplus of not less than $100,000,000 whose
short-term securities are rated (at the time of acquisition thereof) at least A-
1 by S&P and P-1 by Moody's;

demand deposits on deposit in accounts maintained at commercial banks having
membership in the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder; and

commercial paper of an issuer rated (at the time of acquisition thereof) at
least A-2 by S&P or P-2 by Moody's and in either case having a term of not more
than one year; and

money market mutual or similar funds that invest primarily in assets satisfying
the requirements of clauses (a) through (d) of this definition.

"Cash Interest Expense" means Interest Expense of a Person that is paid or
currently payable in Cash.

"Change in Control" means (a) any transaction or series of related transactions
in which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d 3(a)(1) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 40% or
more of the outstanding Common Stock, (b) Parent consolidates with or merges
into another Person or conveys, transfers or leases its properties and assets
substantially as an entirety to any Person or any Person consolidates with or
merges into Parent, in either event pursuant to a transaction in which the
outstanding Common Stock is changed into or exchanged for cash, securities or
other property, with the effect that any Unrelated Person becomes the beneficial
owner, directly or indirectly, of 40% or more of Common Stock or that the
Persons who were the holders of Common Stock immediately prior to the
transaction hold less than 60% of the common stock of the surviving corporation
after the transaction, (c) during any period of 24 consecutive months,
individuals who at the beginning of such period constituted the board of
directors of Parent (together with any new or replacement directors whose
election by the board of directors, or whose nomination for election, was
approved by a vote of at least a majority of the directors then still in office
who were either directors at the beginning of such period or whose election or
nomination for reelection was previously so approved) cease for any reason to
constitute a majority of the directors then in office, or (d) a "change in
control" as defined in any document governing Indebtedness or Preferred Equity
of Parent in excess of $25,000,000 which gives the holders of such Indebtedness
or Preferred Equity the right to accelerate or otherwise require payment of such
Indebtedness or Preferred Equity prior to the maturity date thereof.

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

"Co-Documentation Agents" means Societe Generale and Eurohypo AG, New York
Branch, in their capacity as co-documentation agents.

"Co-Syndication Agents" means Citicorp North America, Inc. and Commerzbank AG
New York and Grand Cayman Branches, in their capacity as co-syndication agents.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Commitment" means any Term Loan Commitment or any Revolving Commitment, as
applicable.

"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

"Committed Loan" means a Revolving Loan or a Term Loan.

"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

"Common Stock" means the common stock of Parent.

"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.

"Confidential Information" means (a) all of the terms, covenants, conditions or
agreements set forth in any letters of intent or in this Agreement or any
amendments hereto and any related agreements of whatever nature, (b) the
information and reports provided in compliance with Article VI of this
Agreement, (c) any and all information provided, disclosed or otherwise made
available to the Administrative Agent and the Lenders including, without
limitation, any and all plans, maps, studies (including market studies), reports
or other data, operating expense information, as-built plans, specifications,
site plans, drawings, notes, analyses, compilations, or other documents or
materials relating to the properties or their condition or use, whether prepared
by Borrowers or others, which use, or reflect, or that are based on, derived
from, or are in any way related to the foregoing, and (d) any and all other
information of Borrowers that the Administrative Agent or any Lender may have
access to including, without limitation, ideas, samples, media, techniques,
sketches, specifications, designs, plans, forecasts, financial information,
technical information, drawings, works of authorship, models, inventions, know-
how, processes, apparatuses, equipment, algorithms, financial models and
databases, software programs, software source documents, manuals, documents,
properties, names of tenants or potential tenants, vendors, suppliers,
distributors and consultants, and formulae related to the current, future, and
proposed products and services of Borrowers or tenants or potential tenants
(including, without limitation, information concerning research, experimental
work, development, design details and specifications, engineering, procurement
requirements, purchasing, manufacturing, customer lists, investors, employees,
clients, business and contractual relationships, business forecasts, and sales
and marketing plans). Confidential Information may be disclosed or accessible to
the Administrative Agent and the Lenders as embodied within tangible material
(such as documents, drawings, pictures, graphics, software, hardware, graphs,
charts, or disks), orally, or visually.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

"Controlled Entity" means a Person (a) that is a Subsidiary of Parent, (b) that
is a general partnership or a limited partnership in which a Wholly Owned
Subsidiary is the sole managing general partner and such managing general
partner has the sole power to (i) sell all or substantially all of the assets of
such Person, (ii) incur Indebtedness in the name of such Person, (iii) grant a
Lien on all or any portion of the assets of such Person and (iv) otherwise
generally manage the business and assets of such Person or (c) that is a limited
liability company for which a Wholly Owned Subsidiary is the sole manager and
such manager has the sole power to do the acts described in subclauses (i)
through (iv) of clause (b) above.

"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

"Debt Offering" means the issuance and sale by any Borrower of any debt
securities of such Borrower.

"Debt Rating" means, as of any date of determination, the higher of the credit
ratings then assigned to Parent's long-term senior unsecured debt by either of
the Rating Agencies. For purposes of the foregoing, a credit rating of BBB- from
S&P is equivalent to a credit rating of Baa3 from Moody's and vice versa. A
credit rating of BBB from S&P is equivalent to a credit rating of Baa2 from
Moody's and vice versa. It is the intention of the parties that if Parent shall
only obtain a Debt Rating from one of the Rating Agencies without seeking a
credit rating from the other of the Rating Agencies, the Borrowers shall be
entitled to the benefit of the Pricing Level for such credit rating. If Parent
obtains a Debt Rating from both of the Rating Agencies, the higher of the two
ratings shall control, provided that the lower rating is only one level below
that of the higher rating. If the lower rating is more than one level below that
of the higher Debt Rating, the lower Debt Rating shall control. If Parent
obtains a Debt Rating from both of the Rating Agencies and thereafter loses such
rating from one of the Rating Agencies, the Parent shall be deemed to not have a
Debt Rating. At any time, if either of the Rating Agencies shall no longer
perform the functions of a securities rating agency, then the Borrowers and the
Administrative Agent shall promptly negotiate in good faith to agree upon a
substitute rating agency or agencies (and to correlate the system of ratings of
each substitute rating agency with that of the rating agency being replaced),
and pending such amendment, the Debt Rating of the other of the Rating Agencies,
if one has been provided, shall continue to apply.

"Debt Service" means for any period with respect to a Person's Indebtedness, the
sum of all Interest Charges and mandatory principal payments or regularly
scheduled principal payments due and payable during such period, excluding any
balloon payments due upon maturity of the Indebtedness, refinancing of the
Indebtedness or repayments thereof in connection with asset sales. Debt Service
shall include the portion of rent payable by a Person during such period under
Capital Lease Obligations that should be treated as principal in accordance with
GAAP. For purposes of this definition, mandatory principal payments do not
include repayments of principal required as a result of application of casualty
or condemnation proceeds or out of the proceeds of equity issuances or similar
events or equity or debt sweeps.

"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Revolving
Rate plus 2% per annum.

"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
after the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day after the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

"Development Investments" means, as of any date of determination, direct or
indirect investments in Real Property which, as of such date, is the subject of
ground-up development, new construction, substantial renovation or expansion of
improvements to Real Property for its own account of properties to be used
principally for office, office/laboratory, research or manufacturing/warehouse
purposes; provided, that such Real Property or any portion thereof will only
constitute a Development Investment from the date of issuance of permits for
construction until the date on which the Real Property and applicable
improvements receive a final certificate of occupancy or equivalent
certification allowing legal occupancy for its intended purpose.

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and dispositions due
to casualty or condemnation) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

"Dollar" and "$" mean lawful money of the United States.

"EBITDA" means, with respect to any Person (or any asset of a Person) for any
fiscal period and without double counting, the sum of (a) the Net Income of such
Person (or attributable to asset of the Person) for that period, plus the
following to the extent deducted in calculating Net Income of such Person
(b) any non-recurring loss, minus (c) any non-operating, non-recurring gain,
plus (d) Interest Expense for that period, plus (e) the aggregate amount of
federal and state taxes on or measured by income of such Person for that period
(whether or not payable during that period), plus (f) depreciation, amortization
and all other non-cash expenses (including non-cash officer compensation and any
write-down of goodwill pursuant to FASB 142) of such Person for that period, in
each case as determined in accordance with GAAP.

"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Parent (on behalf of the Borrowers) (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, "Eligible Assignee" shall not include the
Borrowers or any of the Borrowers' Affiliates or Subsidiaries.

"Environmental Laws" means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions governing pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement by any Borrower pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

"Equity Interest" means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

"Equity Offering" means the issuance and sale by any Borrower of any equity
securities of such Borrower.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

"ERISA Event" means any of the following: (a) a Reportable Event with respect to
a Pension Plan; (b) a withdrawal by the Borrowers or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrowers or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Sections 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any material liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrowers or any ERISA Affiliate.

"Eurodollar Rate" means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate ("BBA LIBOR"), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the "Eurodollar Rate" for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the commencement of such Interest Period.

"Eurodollar Rate Loan" means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

"Event of Default" has the meaning specified in Section 8.01.

"Exchange Proceeds" means the net issuance proceeds from Equity Offerings after
the Closing Date, which Borrowers have designated or otherwise stated that they
intend to use to make Restricted Payments on account of then existing Preferred
Equity.

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (or any Person whose net income is measured with
reference to it) (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located, or in which it is doing business, or in the case of
any Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrowers are located and (c) other than with
respect to an assignee pursuant to a request by the Borrowers under Section
10.13, any withholding tax that is imposed on amounts payable to such Person at
the time such Person becomes a party hereto (or designates a new Lending Office)
or is attributable to such Person's failure or inability (other than as a result
of a Change in Law) to comply with Section 3.01(e), except to the extent that
such Person (or its assignor, if any) was entitled, at the time of its
appointment or designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 3.01(a).

"Existing Credit Agreements" has the meaning set forth in the Recitals.

"Existing Revolving Commitment Termination Date" is defined in Section 2.14(a).

"Existing Revolving Lenders" has the meaning set forth in the Recitals.

"FASB 142" shall mean Statement of Accounting Standards No. 142 issued on June
29, 2001 by the Financial Accounting Standards Board.

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

"Fee Letter" means the letter agreement, dated December 22, 2004, among the
Parent, the Administrative Agent and BAS.

"Fixed Charge Coverage Ratio" means, as of the last day of any fiscal quarter,
the ratio of (a) Adjusted EBITDA for the period consisting of that fiscal
quarter and the three immediately preceding fiscal quarters to (b) an amount
equal to the sum of (i) Debt Service of the Parent and its Subsidiaries for such
period, plus (ii) all Preferred Distributions of Parent and its Subsidiaries
during such period.

"Foreign Lender" means any Lender that is not a United States person as defined
in Section 770(a)(30) of the Code.

"FRB" means the Board of Governors of the Federal Reserve System of the United
States.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"Funds From Operations" means with respect to any fiscal period and without
double counting, an amount equal to the Net Income (or deficit) of Parent and
its Subsidiaries for that period computed on a consolidated basis in accordance
with GAAP, excluding gains (or losses) from sales of property, plus depreciation
and amortization and after adjustments for unconsolidated partnerships and joint
ventures. Adjustments for unconsolidated partnerships and joint ventures will be
calculated to reflect Funds From Operations on the same basis. Funds From
Operations shall be reported in accordance with the NAREIT Policy Bulletin dated
April 5, 2002, as amended, restated, supplemented or otherwise modified from
time to time.

"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

"Granting Lender" has the meaning specified in Section 10.06(h).

"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
"primary obligor") in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term "Guarantee" as a verb has a
corresponding meaning.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated under any Environmental Law.

"Honor Date" is defined in Section 2.03(c)(i).

"Increase Effective Date" is defined in Section 2.15(d).

"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers' acceptances and bank
guaranties;

net obligations of such Person under any Swap Contract;

all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

Capital Lease Obligations; and

all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include all
obligations, contingent and otherwise, that in accordance with GAAP should be
classified upon the obligor's balance sheet as liabilities, including all of the
foregoing whether or not so classified, including the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or is otherwise liable for such Indebtedness, unless such Indebtedness
is expressly made non-recourse to such Person. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of any Capital Lease Obligation as of
any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

"Indemnified Taxes" means Taxes other than Excluded Taxes.

"Indemnitees" has the meaning specified in Section 10.04(b).

"Initial Pool Properties" means the Revenue-Producing Properties described in
Schedule 1.01A.

"Intangible Assets" means the value of all assets of a Person and its
Subsidiaries (without duplication), determined on a consolidated basis in
accordance with GAAP, that are considered to be intangible assets under GAAP,
including customer lists, goodwill, copyrights, trade names, trademarks,
patents, franchises, licenses, unamortized deferred charges, unamortized debt
discount and capitalized research and development costs.

"Interest Charges" means, as of the last day of any fiscal period and without
double counting, the sum of (a) Cash Interest Expense of a Person, plus (b) all
interest currently payable in Cash by a Person which is incurred during that
fiscal period and capitalized under GAAP, plus (c) a Person's Proportional Share
of the Cash Interest Expense and capitalized interest of Related Ventures
payable in Cash during that fiscal period.

"Interest Coverage Ratio" means, as of the last day of any fiscal quarter, the
ratio obtained by dividing (a) the sum of the aggregate Adjusted NOI from the
Unencumbered Asset Pool for that fiscal quarter and the preceding three full
fiscal quarters, by (b) the aggregate Interest Charges for such period in
respect of the Borrowers' unsecured Indebtedness. The Interest Coverage Ratio
shall be determined by the Borrowers and shall be reasonably satisfactory to the
Administrative Agent excluding interest during construction to the extent
capitalized.

"Interest Expense" means, with respect to any Person as of the last day of any
fiscal period and without duplication, the sum of (a) all interest, fees,
charges and related expenses paid or payable (without duplication) for that
fiscal period by that Person to a lender in connection with borrowed money
(including any obligations for fees, charges and related expenses payable to the
issuer of any letter of credit but excluding financing fees to the extent
amortized and any amortization thereof (including fees payable under a Swap
Contract) or deferred financing costs) or the deferred purchase price of assets
that are considered "interest expense" under GAAP, plus (b) the portion of rent
paid or payable (without duplication) for that fiscal period by that Person
under Capital Lease Obligations that should be treated as interest in accordance
with Financial Accounting Standards Board Statement No. 13, minus (or plus, as
applicable) (c) amounts received (or paid) under Swap Contracts.

"Interest Payment Date" means the fifth (5th) calendar day of each month;
provided that if the fifth (5th) calendar day of any month falls on a day other
than a Business Day, then the Interest Payment Date shall be the immediately
succeeding Business Day.

"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in their applicable Committed Loan
Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Revolving Commitment
Termination Date (in the case of Interest Periods relating to Revolving Loans)
or the Term Loan Maturity Date (in the case of Interest Periods relating to Term
Loans), as applicable.

"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but reduced by any amounts received in respect of such Investment
which constitute capital distributions, principal, sale proceeds or otherwise in
respect thereof.

"IP Rights" has the meaning specified in Section 5.17.

"IRS" means the United States Internal Revenue Service.

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

"Issuer Documents" means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrowers (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

"Joinder Agreement" means a joinder agreement substantially in the form attached
hereto as Exhibit I.

"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

"L/C Advance" means, with respect to each Revolving Lender, such Revolving
Lender's funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

"L/C Issuer" means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be "outstanding" in the amount so remaining available
to be drawn.

"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

"Lender Party" has the meaning set forth in Section 10.07.

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

"Letter of Credit" means any standby letter of credit issued hereunder.

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

"Letter of Credit Expiration Date" means the day that is seven days prior to the
Revolving Commitment Termination Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

"Letter of Credit Fee" has the meaning specified in Section 2.03(i).

"Letter of Credit Sublimit" means an amount equal to $40,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

"Leverage Ratio" means, as of the last day of each fiscal quarter, the ratio
(expressed as a percentage) of (a) Total Liabilities of Parent and its
Subsidiaries as of that date to (b) the Adjusted Tangible Assets of Parent and
its Subsidiaries as of that date.

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, deposit arrangement, encumbrance, lien (statutory or other), charge,
or other security interest or preferential arrangement in the nature of a
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing, other than a
precautionary financing statement with respect to a lease that is not in the
nature of a security interest).

"Loan" means a Term Loan, a Revolving Loan, a Swing Line Loan and an L/C
Borrowing, as the context requires.

"Loan Documents" means this Agreement, each Revolving Note, each Term Note, each
Issuer Document, the Fee Letter and other instrument, document or agreement from
time to time delivered by a Borrower in connection with this Agreement.

"Majority Lenders" means, as of any date of determination, at least two Lenders
having more than 50% of the sum of (a) the Revolving Commitments then in effect
or, if the Commitment of each Revolving Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, the Total Revolving Outstandings (with the aggregate
amount of each Revolving Lender's risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed "held" by such Revolving
Lender for purposes of this definition), and (b) the Term Loan Amount; provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.

"Material Adverse Effect" means any set of circumstances or events which (a) has
had or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document (other than
as a result of any action or inaction of the Administrative Agent or any
Lender), (b) has been or could reasonably be expected to be material and adverse
to the business or condition (financial or otherwise) of Borrowers or (c) has
materially impaired or could reasonably be expected to materially impair the
ability of Borrowers to perform the Obligations.

"Maturity Date" means the later to occur of the Term Loan Maturity Date or the
Revolving Commitment Termination Date.

"Maximum Rate" has the meaning set forth in Section 10.09.

"Minority Interest" means, with respect to any Person, an ownership or other
equity interest in another Person, which interest is consolidated in accordance
with GAAP with the operations of the Person owning the interest.

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

"Mortgageable Ground Lease" means on any date of determination, a lease (a)
which is a direct lease granted by the fee owner of Real Property, (b) which has
a remaining term (calculated only once on the Closing Date or the date the Real
Property subject to such lease becomes part of the Qualified Unencumbered Asset
Pool) of not less than thirty (30) years, including extension options
exercisable solely at the discretion of a Borrower, (c) under which no material
default has occurred and is continuing and (d) with respect to which a security
interest may be granted (i) without the consent of the lessor or (ii) pursuant
to the consent of the lessor, which consent has been granted.

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

"Negative Pledge" means a Contractual Obligation that contains a covenant
binding on Borrowers that prohibits Liens on any of their Property, other than
(a) any such covenant contained in a Contractual Obligation granting or relating
to a particular Lien which affects only the property that is the subject of such
Lien and (b) any such covenant that does not apply to Liens which may secure the
Obligations now or in the future.

"Net Income" means, for any period and for any Person, the net income of the
Person for that period, determined in accordance with GAAP; provided that there
shall be excluded therefrom the net amount of any real estate gains or losses.

"Net Rentable Area" means with respect to any Real Property, the floor area of
any buildings, structures or improvements available for leasing to tenants
(excluding storage lockers and parking spaces) determined in accordance with the
Rent Roll for such Real Property, the manner of such determination shall be
consistently applied for all Real Property, unless otherwise approved by the
Administrative Agent.

"NOI" means, with respect to any Revenue-Producing Property and with respect to
any fiscal period, the sum of (a) the net income of that Revenue-Producing
Property for that period, plus (b) Interest Expense of that Revenue-Producing
Property for that period, plus (c) the aggregate amount of federal and state
taxes on or measured by income of that Revenue-Producing Property for that
period (whether or not payable during that period), plus (d) depreciation,
amortization and all other non-cash expenses of that Revenue-Producing Property
for that period, in each case as determined in accordance with GAAP.

"Non-Recourse Debt" means Indebtedness of any Person for which the liability of
such Person (except with respect to fraud, Environmental Laws liability and
other customary exceptions) either is contractually limited to collateral
securing such Indebtedness or is so limited by operation of Laws.

"Note(s)" means either or both of the Term Note or Revolving Note, as the
context requires.

"NYSE" means the New York Stock Exchange.

"Obligations" means all advances to, and debts, liabilities, obligations of, any
Borrower arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document; provided, however, that "Other Taxes" shall not include
such amounts to the extent imposed as a result of any transfer by any Lender or
the Administrative Agent of any interest in or under any Loan Document.

"Outstanding Amount" means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

"Participant" has the meaning specified in Section 10.06(d).

"Partnership Units" means the units of limited partnership interests in the
Borrowers or any of their Subsidiaries, as the case may be, issued and
outstanding from time to time.

"PBGC" means the Pension Benefit Guaranty Corporation.

"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrowers or
any ERISA Affiliate or to which the Borrowers or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

"Permitted Purposes" has the meaning specified in Section 10.07(a).

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by the Borrowers or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

"Platform" has the meaning set forth in Section 6.02.

"Preferred Distributions" means for any period, the amount of any and all
Restricted Payments due and payable in cash to the holders of Preferred Equity.

"Preferred Equity" means any form of preferred stock (whether perpetual,
convertible or otherwise) or other ownership or beneficial interest in Parent or
any of its Subsidiaries that entitles the holders thereof to preferential
payment or distribution priority with respect to dividends, assets or other
payments over the holders of any other stock or other ownership or beneficial
interest in such Person.

"Proportional Share" means, with respect to any Related Venture, the percentage
of the direct and indirect equity interest of a Person in the Related Venture.

"Public Lender" has the meaning set forth in Section 6.02.

"Qualified Unencumbered Asset Pool Property" means a Revenue-Producing Property
that:

is wholly owned in fee simple absolute or a leasehold interest pursuant to a
Mortgageable Ground Lease by Parent or any other Borrower that is a Wholly-Owned
Subsidiary;

is occupied or available for occupancy (subject to final tenant improvements);

to the best of Borrowers' knowledge and belief, does not have any title, survey,
environmental or other defects that would give rise to a materially adverse
effect as to the value, use of or ability to sell or refinance such property;

is Unencumbered; and

would not cause the Borrowers to be in violation of the covenant set forth in
Section 6.13.

In no event, shall a Development Investment be considered a Qualified
Unencumbered Asset Pool Property.

"Rating Agencies" means (a) S&P and (b) Moody's.

"Real Property" means, as of any date of determination, real property (together
with the underlying real property interests and appurtenant real property
rights) then owned, leased or occupied by any of Borrowers.

"Register" has the meaning specified in Section 10.06(c).

"REIT Status" means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under Sections 856 through 860 of the
Code, and (b) the applicability to such Person and its shareholders of the
method of taxation provided for in Sections 857 et seq. of the Code.

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

"Related Venture" means a corporation, limited liability company, partnership or
other Person that owns one or more Revenue- Producing Properties and which is
not a Wholly-Owned Subsidiary.

"Rent Roll" means a report prepared by a Borrower for its owned or leased Real
Property, the occupancy, lease expiration dates, lease rent and other
information in substantially the form presented to the Administrative Agent
prior to the date hereof or in such other form as may have been approved by the
Administrative Agent.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

"Required Lenders" means, as of any date of determination, at least two Lenders
having at least 66-2/3% of the sum of (a) the Revolving Commitments then in
effect or, if the Commitment of each Revolving Lender to make Revolving Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, the Total Revolving Outstandings (with the
aggregate amount of each Revolving Lender's risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed "held" by
such Revolving Lender for purposes of this definition), and (b) the Term Loan
Amount; provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

"Required Revolving Lenders" means, as of any date of determination, Revolving
Lenders having more than 66-2/3% of the Aggregate Revolving Commitments, or if
the commitment of each Revolving Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extension have been terminated
pursuant to Section 8.02, at least two or more Revolving Lenders holding in the
aggregate more than 66-2/3% of the Total Revolving Outstandings (with the
aggregate amount of each Revolving Lender's risk participation and funded
participation in L/C Obligations and Swing Line Loans deemed "held" by such
Revolving Lender for purposes of this definition).

"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or any executive vice
president of a Borrower. Any document delivered hereunder that is signed by a
Responsible Officer of a Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

"Restricted Payment" means, with respect to any equity interest or any warrant
or option to purchase an equity interest issued by a Person, (a) the retirement,
redemption, purchase or other acquisition for Cash or for Property by such
Person of any such security or interest (excluding any Indebtedness which by its
terms is convertible into an Equity Interest), (b) the declaration or (without
duplication) payment by such Person of any dividend in Cash or in Property on or
with respect to any such security or interest, (c) any Investment by such Person
in the holder of 5% or more of any such security or interest if a purpose of
such Investment is to avoid characterization of the transaction as a Restricted
Payment and (d) any other payment in Cash or Property by such Person
constituting a distribution under applicable Laws with respect to such security
or interest.

"Revenue-Producing Property" means an identifiable improved Real Property that
is used principally for office, office/laboratory, research or
manufacturing/warehouse purposes, or for such other revenue- producing purposes
as the Required Lenders may approve.

"Revolving Commitment" means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender's name on Schedule
2.01A or in the Assignment and Assumption pursuant to which such Revolving
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate Revolving
Commitment shall not exceed $500,000,000, unless increased pursuant to Section
2.15.

"Revolving Commitment Termination Date" means the later of (a) December 22, 2007
and (b)  if the Existing Revolving Commitment Termination Date is extended
pursuant to Section 2.14, such extended Existing Revolving Commitment
Termination Date as determined pursuant to such Section 2.14.

"Revolving Lender" means each Lender that has a Revolving Commitment or,
following termination of the Revolving Commitments, has Revolving Loans
outstanding.

"Revolving Loan" means a Base Rate Loan or a Eurodollar Rate Loan made to the
Borrowers by a Revolving Lender in accordance with their Applicable Percentage
pursuant to Section 2.01(a), except as otherwise provided herein.

"Revolving Note" means a promissory note made by the Borrowers in favor of, and
payable to the order of, a Revolving Lender evidencing Revolving Loans made by
such Revolving Lender, substantially in the form of Exhibit C-1.

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

"SEC Report" means all filings on Form 10-K, Form 10-Q or Form 8-K with the SEC
made by the Parent pursuant to the Securities Exchange Act of 1934.

"Secured Debt" means Indebtedness of Parent or any of its Subsidiaries
(including Indebtedness of a Related Venture which is the subject of a Guarantee
of Parent or a Subsidiary of Parent or, if such Person is a partnership, of
which Parent or a Subsidiary of Parent is a general partner, Parent's or such
Subsidiaries' pro rata share of any such Indebtedness of unconsolidated Persons)
that is secured by a Lien or is subject to a Negative Pledge; provided, that
Secured Debt shall not include any of the Obligations.

"Secured Debt Ratio" means, as of the last day of any fiscal quarter, the ratio
of (a) the Secured Debt of Parent and its Subsidiaries to (b) the Adjusted
Tangible Assets, as of such date.

"SPC" has the meaning specified in Section 10.06(h).

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrowers.

"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

"Swing Line" means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

"Swing Line Loan" has the meaning specified in Section 2.04(a).

"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

"Swing Line Sublimit" means an amount equal to the lesser of (a) $30,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

"Term Lenders" means the Lenders with a Term Loan Commitment or holding a Term
Loan.

"Term Loan" means a Loan of any type made to Borrowers by the Term Lenders in
accordance with their Applicable Percentage pursuant to Section 2.01(b), except
as otherwise provided herein.

"Term Loan Amount" means, at any time, the aggregate principal amount of the
Term Loans outstanding, which amount on the Closing Date is equal to
$250,000,000, as such amount may be increased from time to time pursuant to
Section 2.15 or decreased from time to time.

"Term Loan Commitment" means, as to each Term Lender, its obligation to make a
Term Loan to the Borrowers pursuant Section 2.01(b), in an aggregate principal
amount on the Closing Date not to exceed such Term Lender's portion of the Term
Loan Amount or the amount set forth in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

"Term Loan Maturity Date" means December 22, 2009.

"Term Note" means a promissory note made by the Borrowers in favor of, and
payable to the order of, a Term Lender evidencing that portion of the Term Loan
made by such Term Lender substantially in the form of Exhibit C-2.

"Total Assets" means the value of all assets of a Person and its Subsidiaries
(without duplication), determined on a consolidated basis in accordance with
GAAP; provided that all Real Property owned by a Person that is improved and
operating and is not a Development Investment, shall be valued based on its
Asset Value. In the event that a Person has an ownership or other equity
interest in any other Person, which investment is not consolidated in accordance
with GAAP (that is, such interest is a "minority interest"), then the assets of
a Person and its Subsidiaries shall include such Person's or its Subsidiaries'
allocable share of all assets of such Person in which a minority interest is
owned based on such Person's respective ownership interest in such other Person.

"Total Liabilities" means all liabilities of a Person and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, and (without
duplication) all Indebtedness and Guarantees of such Person and its Subsidiaries
(determined on a consolidated basis), whether or not so classified; provided,
that, Total Liabilities shall not include any Minority Interest's share of
liabilities. In the event that a Person has an ownership or other equity
interest in any other Person, which investment is not consolidated in accordance
with GAAP (that is, such interest is a "minority interest"), then the
liabilities of a Person and its Subsidiaries shall include such Person's or its
Subsidiaries' allocable share of all liabilities of such Person in which a
minority interest is owned based on such Person's respective ownership interest
in such other Person.

"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

"Total Revolving Outstandings" means the sum of (i) the aggregate Outstanding
Amount of all Revolving Loans, (ii) the aggregate Outstanding Amount of all
Swing Line Loans, and (iii) the aggregate Outstanding Amount of all L/C
Obligations.

"to the best knowledge of" means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Officer of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Officer of that Person).

"Trade Date" has the meaning set forth in Section 10.06(b).

"Type" means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

"Unencumbered" means, with respect to any Revenue- Producing Property, that such
Revenue-Producing Property (a) is not subject to any Lien other than Liens
permitted under Section 7.01, (b) is not subject to any Negative Pledge and
(c) is not held by a Person any of whose direct or indirect equity interests are
subject to a Lien or Negative Pledge.

"Unencumbered Asset Pool" means, as of any date of determination, (a) the
Initial Pool Properties, plus (b) each other Qualified Unencumbered Asset Pool
Property added to the Unencumbered Asset Pool pursuant to Section 2.16 as of
such date, excluding (c) any Revenue- Producing Property removed from the
Unencumbered Asset Pool pursuant to Section 2.16 as of such date.

"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

"United States" and "U.S." mean the United States of America.

"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).

"Unrelated Person" means any Person other than (i) a Subsidiary of Parent, (ii)
an employee stock ownership plan or other employee benefit plan covering the
employees of Parent and its Subsidiaries or (iii) any Person that held Common
Stock on the day prior to the effective date of Parent's registration statement
under the Securities Act of 1933 covering the initial public offering of Common
Stock.

"Wholly-Owned Subsidiary" means a Subsidiary of Parent, 100% of the capital
stock or other equity interest of which is owned, directly or indirectly, by
Parent, except for director's qualifying shares required by applicable Laws.

--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "herein," "hereof" and
"hereunder," and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

In the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including;" the words "to" and "until"
each mean "to but excluding;" and the word "through" means "to and including."

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

Changes in GAAP. If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrowers or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrowers shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders, the
Administrative Agent and the Borrowers); provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) upon written request, the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE 2


THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender with a Revolving Commitment (a "Revolving Lender") severally agrees to
make loans (each such loan, a "Revolving Loan") to the Borrowers from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Revolving Lender's
Revolving Commitment; provided, however, that after giving effect to any
Committed Borrowing, the Total Revolving Outstandings shall not exceed the
lesser of (a) the Aggregate Revolving Commitments or (b) the Borrowing Base.
Within the limits of each Revolving Lender's Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

Term Loan. Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to fund the portion of the Term Loan Amount represented
by its Term Loan Commitment to the Borrowers on the Closing Date in an aggregate
amount not to exceed such Term Lender's Term Loan Commitment or the Term Loan
Amount. The Term Loan shall be made in one draw on the Closing Date. To the
extent all or any portion of the Term Loans are repaid or prepaid, they may not
be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrowers' irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 11:00 a.m., three Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurodollar Rate Loans, and
(ii) 11:00 a.m., one Business Day prior to the requested date of any Borrowing
of Base Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans. Each telephonic notice by the Borrowers pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrowers. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrowers are requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrowers fail to specify a Type of Committed Loan
in a Committed Loan Notice or if the Borrowers fail to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrowers request a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fail to specify
an Interest Period, they will be deemed to have specified an Interest Period of
one month.

Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrowers, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 11:00 a.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrowers;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrowers, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrowers as provided above.

Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default or Event of Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

The Administrative Agent shall promptly notify the Borrowers and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Bank of America's prime rate used in determining the Base Rate
promptly following the public announcement of such change.

After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than 20 Interest Periods in effect with
respect to Committed Loans.

2.03 Letters of Credit.

The Letter of Credit Commitment.

Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Revolving Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrowers or their Subsidiaries, and to amend
Letters of Credit previously issued by it, in accordance with Section 2.03(b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrowers or their Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, the Total Revolving Outstandings shall not exceed (y) the
lesser of (i) the Aggregate Revolving Commitments or (ii) the Borrowing Base and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrowers for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers' ability to obtain Letters of
Credit shall be fully revolving, and, accordingly, the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

The L/C Issuer shall not issue any Letter of Credit if the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Revolving Lenders have approved such expiry date.

The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

the issuance of such Letter of Credit would violate one or more policies of the
L/C Issuer;

except as otherwise agreed by the Administrative Agent and the L/C Issuer, such
Letter of Credit is in an initial stated amount of less than $500,000, in the
case of a standby Letter of Credit;

such Letter of Credit is to be denominated in a currency other than Dollars;

such Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder; or

a default of any Revolving Lender's obligations to fund under Section 2.03(c)
exists or any Revolving Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into satisfactory arrangements with the
Borrowers or such Revolving Lender to eliminate the L/C Issuer's risk with
respect to such Revolving Lender.

The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

The L/C Issuer shall be under no obligation to amend any Letter of Credit if (A)
the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

The L/C Issuer shall act on behalf of the Revolving Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrowers delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrowers.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least five Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer: (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrowers shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

Promptly after receipt of any Letter of Credit Application, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrowers and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or any Borrower, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrowers (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer's usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender's Applicable Percentage
times the amount of such Letter of Credit.

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent and to any requesting Lender a true and complete copy of
such Letter of Credit or amendment.

If the Borrowers so request in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an "Auto-Extension Letter
of Credit"); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than sixty (60) days (the
"Non-Extension Notice Date") in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
L/C Issuer, the Borrowers shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is five Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrowers that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

Drawings and Reimbursements; Funding of Participations.

Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrowers
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
"Honor Date") or 9:00 a.m. on the following Business Day if the notification is
later than 11:00 a.m. on the Honor Date, the Borrowers shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing (unless the Borrowers elect to reimburse the L/C Issuer through a
Revolving Loan, as set forth below). If the Borrowers fail to so reimburse the
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
"Unreimbursed Amount"), and the amount of such Revolving Lender's Applicable
Percentage thereof and in such event, the Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent's Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, which date will not be
earlier than the Business Day after the Honor Date, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender's payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

Until each Revolving Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Revolving Lender's Applicable
Percentage of such amount shall be solely for the account of the L/C Issuer.

Each Revolving Lender's obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender's obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowers of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

If any Revolving Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Revolving Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

Repayment of Participations.

At any time after the L/C Issuer has made a payment under any Letter of Credit
and has received from any Revolving Lender such Revolving Lender's L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender's L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

If any payment received by the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

the existence of any claim, counterclaim, setoff, defense or other right that
the Borrowers or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrowers or any Subsidiary.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers' instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

Role of L/C Issuer. Each Revolving Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers' pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrowers may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers which the
Borrowers prove were caused by the L/C Issuer's willful misconduct or gross
negligence or the L/C Issuer's willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

Cash Collateral. Upon the request of the Administrative Agent, (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing which has not been
repaid as provided for herein, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrowers
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations. Sections 2.05 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this
Section 2.03, Section 2.05 and Section 8.02(c), "Cash Collateralize" means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Revolving Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (collectively, "Cash Collateral")
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Revolving Lenders). Derivatives of such term have corresponding meanings.
The Borrowers hereby grant to the Administrative Agent, for the benefit of the
L/C Issuer and the Revolving Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America.

Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer and
the Borrowers when a Letter of Credit is issued the rules of the ISP shall apply
to each Letter of Credit.

Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the "Letter of Credit Fee") for each Letter
of Credit equal to the Applicable Rate for Eurodollar Rate Loans, stated as a
percentage per annum times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate for Eurodollar Rate Loans during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate for Eurodollar Rate
Loans separately for each period during such quarter that such Applicable Rate
for Eurodollar Rate Loans was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer. The
Borrowers shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate equal to 0.125% per
annum, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears, and due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

Conflict with Issuer Documents. In the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrowers, and that
the Borrowers' business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Swing Line Loans.

The Swing Line. Subject to the terms and conditions set forth herein, the Swing
Line Lender agrees, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, to make loans (each such loan, a "Swing
Line Loan") to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving Loans and L/C Obligations of the Revolving Lender acting as
Swing Line Lender, may exceed the amount of such Revolving Lender's Revolving
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Outstandings shall not exceed the Revolving Commitments,
and (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Revolving Lender, plus such Revolving Lender's Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender's
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender's Revolving Commitment, and provided, further,
that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan or Loan at a fixed
interest rate as agreed upon between Borrowers and Swing Line Lender (which
interest rate may be lower than the Base Rate). Immediately upon the making of a
Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender's Applicable Percentage times the amount of such Swing
Line Loan.

Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrowers' irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrowers. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of the
Required Revolving Lenders) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
2:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrowers at its office by
crediting the account of the Borrowers on the books of the Swing Line Lender in
immediately available funds.

Refinancing of Swing Line Loans.

The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Revolving Lender
make a Base Rate Loan in an amount equal to such Revolving Lender's Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Borrowers with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent's Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

If for any reason any Swing Line Loan cannot be refinanced by such a Committed
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Revolving Lenders fund its
risk participation in the relevant Swing Line Loan and each Revolving Lender's
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

If any Revolving Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation. A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

Each Revolving Lender's obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender's obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

Repayment of Participations.

At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender's risk participation was funded) in
the same funds as those received by the Swing Line Lender.

If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Lender's Applicable
Percentage of any Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swing Line Lender.

Payments Directly to Swing Line Lender. The Borrowers shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender.

2.05 Prepayments.

The Borrowers may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $500,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice and the contents thereof,
and of the amount of such Lender's Applicable Percentage of such prepayment. If
such notice is given by the Borrowers, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 9:00 a.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

If for any reason the Total Revolving Outstandings at any time exceed the lesser
of the Revolving Commitments and the Borrowing Base then in effect, the
Borrowers shall immediately prepay the Revolving Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided,
however, that the Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(c) unless after the prepayment in full
of the Revolving Loans the Total Revolving Outstandings exceed the lesser of the
Revolving Commitments and the Borrowing Base then in effect.

2.06 Termination or Reduction of Revolving Commitments. The Borrowers may, upon
notice to the Administrative Agent, terminate the Revolving Commitments, or from
time to time permanently reduce the Revolving Commitments; provided that the
Revolving Commitments may not be reduced below $150,000,000 (except in
connection with a termination of the Revolving Commitments and payment in full
of the Obligations thereunder); and, provided further (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrowers shall not terminate or reduce
the Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Revolving Commitments, and (iv) if, after giving effect to any reduction of the
Revolving Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Revolving Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Revolving Lenders of any such notice of termination or
reduction of the Revolving Commitments and the contents thereof. Any reduction
of the Revolving Commitments shall be applied to the Revolving Commitment of
each Revolving Lender according to its Applicable Percentage. All fees accrued
pursuant to Section 2.09(a) until the effective date of any termination of the
Revolving Commitments shall be paid on the effective date of such termination.

2.06 Repayment of Loans.

The Borrowers shall repay on the Revolving Commitment Termination Date the
aggregate principal amount of Revolving Loans outstanding on such date.

The Borrowers shall repay to the Swing Line Lender each Swing Line Loan on the
earlier to occur of (i) the date three Business Days after such Swing Loan is
made and (ii) the Revolving Commitment Termination Date.

The Borrowers shall repay on the Term Loan Maturity Date the aggregate principal
amount of the Term Loan outstanding on such date.

2.08 Interest.

Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

If any amount (other than principal of any Loan) payable by the Borrowers under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

Upon the request of the Required Lenders, while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

Unused Fee. The Borrower shall pay to the Administrative Agent for the account
of each Revolving Lender in accordance with its Applicable Percentage, an unused
fee equal to the Applicable Rate times the actual daily amount by which the
Aggregate Revolving Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C Obligations. The unused
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date. The unused fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

Facility Fee. The Borrower shall pay to the Administrative Agent for the account
of each Revolving Lender in accordance with its Applicable Percentage, a
facility fee equal to the Applicable Rate times the actual daily amount of the
Aggregate Revolving Commitments (or, if the Aggregate Revolving Commitments have
terminated, on the Outstanding Amount of all Revolving Loans, Swing Line Loans
and L/C Obligations), regardless of usage. The facility fee shall accrue at all
times during the Availability Period (and thereafter so long as any Revolving
Loans, Swing Line Loans or L/C Obligations remain outstanding), including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Revolving Commitment Termination Date
(and, if applicable, thereafter on demand). The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

Other Fees.

The Borrowers shall pay to BAS and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

The Borrowers shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America's "prime rate"
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11 Evidence of Debt.

The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) the applicable Note(s), which shall evidence
such Lender's Loans in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent's Clawback.

General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars and in immediately available funds not later than 11:00 a.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender's Lending Office. All payments received by the Administrative Agent after
11:00 a.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to such Committed Borrowing. If the Borrowers and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender's
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment
and without relieving the Borrowers' obligation to make such payment, then each
of the Lenders or the L/C Issuer, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrowers by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

Obligations of Lenders Several. The obligations of the Lenders hereunder to make
Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

Funding Source. Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender's receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Borrower party hereto consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Extension of Revolving Commitment Termination Date.

Requests for Extension. The Borrowers may on a one-time basis, by notice to the
Administrative Agent (who shall promptly notify the Revolving Lenders) not
earlier than 90 days prior to, and not later than 30 days prior to, the
Revolving Commitment Termination Date then in effect hereunder (the "Existing
Revolving Commitment Termination Date"), cause each Revolving Lender to extend
such Revolving Lender's Existing Revolving Commitment Termination Date for an
additional one (1) year from the Existing Revolving Commitment Termination Date
and each Revolving Lender shall extend such Revolving Lender's Revolving
Commitment Termination Date for an additional one (1) year from the Existing
Revolving Commitment Termination Date in accordance with this Section 2.14.

Conditions to Effectiveness of Extensions. Notwithstanding the foregoing, the
extension of the Revolving Commitment Termination Date pursuant to this Section
shall not be effective with respect to the Revolving Lenders unless:

no Default or Event of Default shall have occurred and be continuing on the date
of such extension and after giving effect thereto;

the representations and warranties contained in this Agreement are true and
correct in all material respects, on and as of the date of such extension and
after giving effect thereto, as though made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, only as of such specific date); and

the Borrowers pay the Revolving Lenders an extension fee on the Existing
Revolving Commitment Termination Date in an amount equal to the product of (i)
0.25%, multiplied by (ii) the aggregate Revolving Commitments then in effect at
the time of the extension.

Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15 Increase in Commitments.

Request for Increase. Provided there exists no Default or Event of Default (nor
would any occur after giving effect to the increase described herein) and in
consultation with the Administrative Agent in order to minimize costs associated
therewith, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrowers may request an increase in the Aggregate Commitments
(which may be, at the option of the Borrowers, Revolving Commitments and/or Term
Loan Commitments) by an aggregate amount not exceeding $50,000,000; provided
that any such request for an increase shall be in a minimum amount of
$25,000,000 (unless approved by the Administrative Agent). At the time of
sending such notice, the Borrowers (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).

Lender Elections to Increase. Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any election by any Lender to increase
its Commitment hereunder shall be at such Lender's sole discretion, and no
Lender shall have any obligation to increase its Commitment. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.

Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrowers and each Lender of the Lenders' responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and the L/C Issuer
(which approvals shall not be unreasonably withheld), the Borrowers may also
invite additional Eligible Assignees to become Lenders pursuant to a Joinder
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

Effective Date and Allocations. If the Aggregate Commitments are increased in
accordance with this Section, the Administrative Agent and the Borrowers shall
determine the effective date (the "Increase Effective Date") and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrowers and the affected Lenders of the final allocation of such increase and
the Increase Effective Date.

Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Borrower dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Borrower (i) certifying
and attaching the resolutions adopted by such Borrower approving or consenting
to such increase, and (ii) in the case of the Borrowers, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects, on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case, they are true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default exists. The Borrowers shall prepay any Revolving Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Revolving Commitments under this Section.

Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary

2.16 Unencumbered Asset Pool. Borrowers may at any time add a Qualified
Unencumbered Asset Pool Property to the Unencumbered Asset Pool pursuant to this
Section 2.16, by Borrowers' delivery to the Administrative Agent (which the
Administrative Agent shall promptly distribute to the Revolving Lenders) of the
following:

a complete description of the proposed Qualified Unencumbered Asset Pool
Property;

the prior twelve (12) months' operating income statements related thereto (to
the extent available);

cash flow projections for such property for at least the next twelve (12)
months;

a description of all tenants and leases with respect thereto;

a certification of a Responsible Officer of the Borrowers that Parent has
obtained a current written report prepared by a qualified independent expert
with respect to Hazardous Materials related thereto which discloses that such
property would not be in violation of the representations and covenants of this
Agreement; and

such other written materials reasonably requested by any Revolving Lender.

Borrowers may remove a Revenue-Producing Property from the Unencumbered Asset
Pool by delivery to the Administrative Agent (for prompt distribution to the
Revolving Lenders) of a written notice to that effect, accompanied by a
certificate of a Responsible Officer of Borrowers setting forth the revised
Borrowing Base as of the most recently-ended fiscal quarter for which financial
statements are required to be delivered pursuant to this Agreement resulting
from such removal, which removal shall be effective on the third (3rd) day after
receipt of such notice by Administrative Agent.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

Payments Free of Taxes. Any and all payments by or on account of any obligation
of the Borrowers hereunder or under any other Loan Document shall be made free
and clear of and without reduction or withholding for any Indemnified Taxes or
Other Taxes, provided that if the Borrowers shall be required by applicable law
to deduct any Indemnified Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, each Lender or the L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and (iii)
the Borrowers shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer shall be conclusive absent manifest error.

Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrowers to a Governmental Authority, the Borrowers
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

Status of Lenders. Any Administrative Agent, L/C Issuer or Lender that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which the Borrowers are resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrowers (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Administrative Agent, L/C Issuer or Lender, if
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Administrative Agent, L/C
Issuer or Lender is subject to backup withholding or information reporting
requirements.

Without limiting the generality of the foregoing any Administrative Agent, L/C
Issuer or Lender shall deliver to the Borrowers and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Person becomes a party to this Agreement (and from time to
time thereafter upon the request of the Borrowers or the Administrative Agent,
but only if such Person is legally entitled to do so), whichever of the
following is applicable:

duly completed copies of IRS Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party,

duly completed copies of IRS Form W-8ECI,

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN,

in the case of any Administrative Agent, Lender or L/C Issuer that is a "United
States person" within the meaning of Section 7701(a)(30) of the Code, duly
completed copies of IRS W-9, establishing a complete exemption from backup
withholding taxes; provided, however, that such a Person that the Borrowers are
entitled to treat as an "exempt recipient" (without regard to whether any
Borrower has requested any certificates or forms in this respect) shall not be
required to provide such form, and/or

any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.

Treatment of Certain Refunds. If the Administrative Agent, any Lender or the L/C
Issuer determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section, it shall pay to the Borrowers an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrowers, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.

3.02 Illegality. If any Lender determines in good faith that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrowers through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine in good
faith that for any reason in connection with any request for a Eurodollar Rate
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrowers and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

Increased Costs Generally. If any Change in Law shall:

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or the L/C Issuer; or

subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax ); or

impose on any Lender or the L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein (other than with
respect to Taxes, which shall be governed solely by Section 3.01);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

Capital Requirements. If any Lender or the L/C Issuer determines that any Change
in Law affecting such Lender or the L/C Issuer or any Lending Office of such
Lender or such Lender's or the L/C Issuer's holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender's or the L/C Issuer's capital or on the capital of such Lender's
or the L/C Issuer's holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
L/C Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender's or the L/C Issuer's holding company could have achieved but for such
Change in Law (taking into consideration such Lender's or the L/C Issuer's
policies and the policies of such Lender's or the L/C Issuer's holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender's or the
L/C Issuer's holding company for any such reduction suffered.

Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

Delay in Requests. Failure or delay on the part of any Lender or the L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender's or the L/C Issuer's right to
demand such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
three months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the L/C Issuer's intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as "Eurocurrency liabilities"), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan;
provided, the Borrowers shall have received at least 10 days' prior notice (with
a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

any continuation, conversion, payment or prepayment of any Eurodollar Rate Loan
on a day other than the last day of the Interest Period for such Eurodollar Rate
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

any failure by the Borrowers (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Eurodollar Rate Loan
on the date or in the amount notified by the Borrowers; or

any assignment of a Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrowers pursuant to
Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

Designation of a Different Lending Office. If any Lender requests compensation
under Section 3.04, or the Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Replacement of Lenders. If any Lender requests compensation under Section 3.04,
or if material amounts are paid to such Lender under Section 3.05, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrowers may replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrowers' obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.
CONDITIONS PRECEDENT TO THE AMENDMENT AND RESTATEMENT OF THE
EXISTING CREDIT AGREEMENTS AND FURTHER CREDIT EXTENSIONS

4.01 Conditions of Effectiveness of this Agreement. The effectiveness of this
Agreement and the obligation of the L/C Issuer and each Lender to make its
initial Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

The Administrative Agent's receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders.

executed counterparts of this Agreement sufficient in number for distribution to
the Administrative Agent, each Lender and the Borrowers;

a Revolving Note executed by the Borrowers in favor of each Revolving Lender
requesting a Revolving Note and a Term Note executed by the Borrowers in favor
of each Term Lender requesting a Term Note;

such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized as of the date hereof to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Borrower is a party;

such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Borrower is duly organized or formed, and that
each Borrower is validly existing and in good standing in its jurisdiction of
organization and, to the extent reasonably required by the Administrative Agent,
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

favorable opinions of each of counsel to the Borrowers, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit G
and such other matters concerning the Borrowers and the Loan Documents as the
Required Lenders may reasonably request;

a certificate of a Responsible Officer of each Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by such Borrower and the validity against
such Borrower of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

a certificate signed by a Responsible Officer of the Borrowers certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied,
(B) that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect and (C) the
current Debt Ratings and Leverage Ratio as of the last day of the fiscal quarter
of the Borrower most recently ended prior to the Closing Date;

a duly completed Compliance Certificate as of the last day of the fiscal quarter
of the Borrowers' most recently ended prior to the Closing Date, adjusted in the
best good faith estimate of the Borrowers to reflect the financial covenants
under this Agreement, signed by a Responsible Officer of the Borrowers;

evidence that all amounts outstanding under the Existing Credit Agreements have
been, or concurrently with the Closing Date, are being repaid in full; and

such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

Any fees required to be paid on or before the Closing Date shall have been paid.

Unless waived by the Administrative Agent, the Borrowers shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

The representations and warranties of the Borrowers contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the date of such Credit Extension in all material respects, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (d), respectively, of Section 6.01.

No Default or Event of Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.

The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

The Administrative Agent shall have received and approved a current calculation
of the Borrowing Base with such supporting information as the Administrative
Agent may require, adjusted in the best good faith estimate of the Borrowers to
the date of such certification.

The Administrative Agent shall have received, in form and substance satisfactory
to the Administrative Agent, such other assurances, certificates, documents or
consents related to the foregoing as the Administrative Agent or Required
Revolving Lenders reasonably may require.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Borrower
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Borrower of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person's
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Borrower of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each
Borrower party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of each
Borrower party thereto, enforceable against each such Borrower in accordance
with its terms.

5.05 Financial Statements; No Material Adverse Effect.

The Audited Financial Statements fairly present in all material respects the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

The unaudited consolidated balance sheet of the Borrowers and their Subsidiaries
dated September 30, 2004, and the related consolidated statements of income or
operations and cash flows for the fiscal quarter ended on that date (fairly
present the financial condition of the Borrowers and their Subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein, subject to the absence of
footnotes and to normal year-end audit adjustments.

Since the date of the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

The consolidated financial projections of the Parent delivered pursuant to
Section 6.02(a) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts (it being understood that such
financial projections are subject to uncertainties and contingencies, which may
be beyond the control of the Borrowers and their Subsidiaries and that no
assurance is given by the Borrowers that such projections will be realized).

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowers, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Borrower or any of their Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither any Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each of the Borrowers and their Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and their Subsidiaries is subject to no Liens, other
than Liens permitted by Section 7.01.

5.09 Environmental Compliance. The Borrowers and their Subsidiaries have
conducted a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10 Insurance. The properties of each Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrowers, in such amounts and with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Borrower or the applicable
Subsidiary operates.

5.11 Taxes

. Borrowers and their Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed and have paid all Federal,
state and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
Borrowers or any of their Subsidiaries that would, if made, have a Material
Adverse Effect. As of the date hereof neither any Borrower nor any Subsidiary
thereof is party to any material tax sharing agreement.



5.12 ERISA Compliance.

Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrowers, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrowers and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability that could reasonably be
expected to have a Material Adverse Effect; (iii) neither the Borrowers nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrowers
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan that could reasonably be
expected to have a Material Adverse Effect; and (v) neither the Borrowers nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrowers have
no Subsidiaries other than those disclosed in Schedule 5.13 and, as of the
Closing Date, all of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and nonassessable and are owned by the
Borrowers in the amounts specified on Schedule 5.13 free and clear of all Liens
except as permitted under this Agreement. All of the outstanding Equity
Interests in the Borrowers have been validly issued, and are fully paid and
nonassessable and (except with respect to Parent) are free and clear of all
Liens except as permitted under this Agreement.

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act; REIT and Tax Status; Stock Exchange Listing.

No Borrower is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets subject to the provisions of Section 7.01 or
subject to any restriction contained in any agreement or instrument between the
Borrowers, and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 8.01(e) will be margin stock.

None of the Borrowers, any Person Controlling the Borrowers, or any Subsidiary
(i) is a "holding company," or a "subsidiary company" of a "holding company," or
an "affiliate" of a "holding company" or of a "subsidiary company" of a "holding
company," within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an "investment company" under the
Investment Company Act of 1940.

Except as disclosed to Administrative Agent, as of the Closing Date, none of
Borrowers nor any Wholly-Owned Subsidiary is a "foreign person" within the
meaning of Section 1445(f)(3) of the Code.

The Parent currently has REIT Status and has maintained REIT Status on a
continuous basis since its formation. The shares of common stock of the Parent
are listed on the NYSE, American Stock Exchange or NASDAQ Stock Exchange.

5.15 Disclosure. Each Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished by or on behalf of any Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, taken as a whole and as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made (it being understood that such financial projections are subject to
uncertainties and contingencies, which may be beyond the control of the
Borrowers and their Subsidiaries and that no assurance is given by the Borrowers
that such projections will be realized).

5.16 Compliance with Laws. Each Borrower and each of its Subsidiaries are in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. Each Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, "IP Rights") that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person except to the extent that failure
to so own or possess such IP Rights could not reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of the Borrowers, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect

5.18 Initial Pool Properties. The Initial Pool Properties described on
Schedule 1.01A are, as of the Closing Date, Qualified Unencumbered Asset Pool
Properties and comprise the initial Unencumbered Asset Pool.

5.19 Property. All of the Borrowers' and their respective Subsidiaries'
properties are in good repair and condition, subject to ordinary wear and tear,
other than with respect to deferred maintenance existing as of the date of
acquisition of such property and except for such defects relating to properties
other than properties in the Unencumbered Asset Pool which would not have a
Material Adverse Effect. The Borrowers further have completed or caused to be
completed an appropriate investigation of the environmental condition of each
such property as of the later of (a) the date of the Borrowers' or such
Subsidiaries' purchase thereof or (b) the date upon which such property was last
security for Indebtedness of such Borrower or such Subsidiary if such financing
was not closed on or about the date of the acquisition of such property,
including preparation of a "Phase I" report and, if appropriate, a "Phase II"
report, in each case prepared by a recognized environmental consultant in
accordance with customary standards which discloses that such property is not in
violation of the representations and covenants set forth in this Agreement,
unless such violation as to properties in the Unencumbered Asset Pool has been
disclosed in writing to the Administrative Agent and satisfactory remediation
actions are being taken. There are no unpaid or outstanding real estate or other
taxes or assessments on or against any property of any Borrower or any of their
respective Subsidiaries which are payable by such Person (except only real
estate or other taxes or assessments, that are not yet due and payable). There
are no pending eminent domain proceedings against any property included within
the Unencumbered Asset Pool, and, to the knowledge of the Borrowers, no such
proceedings are presently threatened or contemplated by any taking authority
which may individually or in the aggregate have a Material Adverse Effect. None
of the property of Borrowers or their respective Subsidiaries is now damaged or
injured as a result of any fire, explosion, accident, flood or other casualty in
any manner which individually or in the aggregate would have a Material Adverse
Effect. The Real Property owned by Parent, each of the other Borrowers and their
respective Subsidiaries as of the date hereof is set forth on Schedule 5.19
hereto.

5.20 Brokers. None of the Borrowers nor any of their respective Subsidiaries has
engaged or otherwise dealt with any broker, finder or similar entity in
connection with this Agreement or the Loans contemplated hereunder.

5.21 Other Debt. None of the Borrowers or any of their respective Subsidiaries
is in default (after expiration of all applicable grace and cure periods) in the
payment of any other Indebtedness or under any mortgage, deed of trust, security
agreement, financing agreement or indenture involving Indebtedness of
$10,000,000 or more or under any other material agreement or lease to which any
of them is a party. None of the Borrowers is a party to or bound by any
agreement, instrument or indenture that may require the subordination in right
or time of payment of any of the Obligations to any other indebtedness or
obligation of such Borrower. Schedule 5.21 hereto sets forth all of the
Indebtedness consisting of Secured Debt and Recourse Debt of the Borrowers and
their respective Subsidiaries as of the date hereof.

5.22 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all of the Loans made or to be made hereunder, Borrowers and their
Subsidiaries (on a consolidated basis) are solvent on a balance sheet basis such
that the sum of the Borrowers' and their Subsidiaries' assets exceeds the sum of
the Borrowers' and their Subsidiaries' liabilities, the Borrowers and their
Subsidiaries are able to pay their debts as they become due, and the Borrowers
and their Subsidiaries have sufficient capital to carry on their business.

5.23 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by any Borrower with or as a result
of any actual intent by any of such Persons to hinder, delay or defraud any
entity to which any of such Persons is now or will hereafter become indebted.

5.24 Transaction in Best Interests of Borrowers; Consideration. The transaction
evidenced by this Agreement and the other Loan Documents is in the best
interests of the Borrowers. The direct and indirect benefits to inure to the
Borrowers pursuant to this Agreement and the other Loan Documents constitute
substantially more than "reasonably equivalent value" (as such term is used in
Section 548 of the Bankruptcy Code) and "valuable consideration," "fair value,"
and "fair consideration" (as such terms are used in any applicable state
fraudulent conveyance law), in exchange for the benefits to be provided by the
Borrowers pursuant to this Agreement and the other Loan Documents, and but for
the willingness of the Borrowers to be jointly and severally liable as
co-borrowers for the Loan, Borrowers would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrowers and their
respective Subsidiaries to have available financing to conduct and expand their
business.

5.25 No Bankruptcy Filing. None of the Borrowers nor any of their respective
Subsidiaries is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of its assets
or property, and none of the Borrowers has any knowledge of any Person
contemplating the filing of any such petition against it or any of such other
Persons.

5.26 Tax Shelter Representation. The Borrowers do not intend to treat the Loans,
the Letters of Credit and/or related transactions as being a "reportable
transaction" (within the meaning of Treasury Regulation Section 1.6011-4). In
the event the Borrowers determine to take any action inconsistent with such
intention, they will promptly notify the Administrative Agent thereof. If the
Borrowers so notify the Administrative Agent, the Borrowers acknowledge that one
or more of the Lenders may treat its Loans and/or Letters of Credit as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Lender or Lenders, as applicable, will maintain the lists and other records
required by such Treasury Regulation.

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (unless
a replacement letter of credit or cash collateral reasonably satisfactory to the
L/C Issuer has been provided to the L/C Issuer), the Borrowers shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent:

As soon as practicable, and in any event within 60 days after the end of each
fiscal quarter (other than the fourth fiscal quarter in any fiscal year), the
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
fiscal quarter and the consolidated statements of operations and cash flows for
such fiscal quarter, and the portion of the fiscal year ended with such fiscal
quarter, all in reasonable detail. Such financial statements shall be certified
by a Responsible Officer of Parent as fairly presenting in all material respects
the financial condition, results of operations and cash flows of Parent and its
Subsidiaries in accordance with GAAP (other than footnote disclosures),
consistently applied, as at such date and for such periods, subject only to
normal year-end accruals and audit adjustments;

As soon as practicable, and in any event within 60 days after the end of each
fiscal quarter (other than the fourth fiscal quarter in any fiscal year), a
Compliance Certificate setting forth the Debt Rating (if applicable) and a
calculation of the Leverage Ratio as of the last day of such fiscal quarter, and
providing reasonable detail as to the calculation thereof;

As soon as practicable, and in any event within 60 days after the end of each
fiscal quarter, statements of operating income for such fiscal quarter and
fiscal year to date for each of the Revenue-Producing Properties in the
Unencumbered Asset Pool and a summary Rent Roll for each of the
Revenue-Producing Properties in the Unencumbered Asset Pool, each in reasonable
detail; and

As soon as practicable, and in any event within 90 days after the end of each
fiscal year, the consolidated balance sheet of Parent and its Subsidiaries as at
the end of such fiscal year and the consolidated statements of operations,
stockholders' equity and cash flows, in each case of Parent and its Subsidiaries
for such fiscal year, all in reasonable detail. Such financial statements shall
be prepared in accordance with GAAP, consistently applied, and shall be
accompanied by a report of Ernst & Young LLP or other independent public
accountants of recognized standing selected by Parent and reasonably
satisfactory to the Required Lenders (any "Big 4" accounting firm shall be
deemed satisfactory to the Required Lenders), which report shall be prepared in
accordance with generally accepted auditing standards as at such date, and shall
not be subject to any "going concern" or like qualifications or exception or any
qualification or exception as to the scope of the audit.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent:

As soon as practicable, and in any event no later than 60 days after the
commencement of each fiscal year, a budget and projection by fiscal quarter for
that fiscal year and by fiscal year for the next two succeeding fiscal years,
including for the first such fiscal year, projected consolidated balance sheets,
statements of operations and statements of cash flow and, for the second and
third such fiscal years, projected consolidated condensed balance sheets and
statements of operations and cash flows, of Parent and its Subsidiaries, all in
reasonable detail;

Promptly after request by the Administrative Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of Parent
by independent accountants in connection with the accounts or books of Parent or
any of its Subsidiaries, or any audit of any of them;

Promptly after the same are available, and in any event within five (5) Business
Days after filing with the SEC, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of Parent,
and copies of all publicly available annual, regular, periodic and special
reports and registration statements which Parent may file or be required to file
with the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, and not otherwise required to be
delivered to the Lenders pursuant to Section 6.01 or other provisions of this
Section 6.02;

Promptly upon a Responsible Officer becoming aware, and in any event within five
(5) Business Days after becoming aware, of the occurrence of any (i) "reportable
event" (as such term is defined in Section 4043 of ERISA, but excluding such
events as to which the PBGC has by regulation waived the requirement therein
contained that it be notified within thirty days of the occurrence of such
event) or (ii) non-exempt "prohibited transaction" (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Pension Plan or
any trust created thereunder that could reasonably be expected to give rise to a
material liability, telephonic notice specifying the nature thereof, and, no
more than two (2) Business Days after such telephonic notice, written notice
again specifying the nature thereof and specifying what action Borrowers are
taking or propose to take with respect thereto, and, when known, any action
taken by the IRS with respect thereto;

As soon as practicable, and in any event within two (2) Business Days after a
Responsible Officer becomes aware of the existence of any condition or event
which constitutes a Default or Event of Default, telephonic notice specifying
the nature and period of existence thereof, and, no more than two (2) Business
Days after such telephonic notice, written notice again specifying the nature
and period of existence thereof and specifying what action Borrowers are taking
or propose to take with respect thereto;

Promptly upon a Responsible Officer becoming aware that (i) any Person has
commenced a legal proceeding with respect to a claim against Borrowers that is
$10,000,000 or more in excess of the amount thereof that is fully covered by
insurance, (ii) any creditor under a credit agreement involving Indebtedness of
$10,000,000 or more or any lessor under a lease involving aggregate rent of
$10,000,000 or more has asserted a default thereunder on the part of Borrowers
or (iii) any Person has commenced a legal proceeding with respect to a claim
against Borrowers under a contract (that is not a credit agreement or material
lease) in excess of $10,000,000 or which otherwise may reasonably be expected to
result in a Material Adverse Effect, a written notice describing the pertinent
facts relating thereto and what action Borrowers are taking or propose to take
with respect thereto;

Not later than sixty (60) days after the end of each fiscal quarter of the
Borrowers (including the fourth fiscal quarter in each year), (i) a statement
listing the properties of Parent and its respective Subsidiaries which are
Development Investments and providing a brief summary of the status of such
development, and (ii) an updated Schedule 5.13 containing a current listing of
all then existing Subsidiaries;

Simultaneously with the delivery of the financial statements referred to in
Section 6.01(d) above (if such information is not otherwise included in the
financial statements or other information presented to the Lenders pursuant to
this Section 6.02), a statement (which may be included in the Compliance
Certificates) listing (i) the Real Property owned by Parent and its Subsidiaries
(or in which Parent or its Subsidiaries owns an interest) and stating the
location thereof, (ii) the Indebtedness of Parent and its Subsidiaries, which
statement shall include, without limitation, a statement of the current amount
outstanding, the holder thereof and the collateral provided for such
Indebtedness, (iii) a list setting forth the following information with respect
to each new Subsidiary or Controlled Entity of any of the Borrowers: the name,
type of organization and ownership of the Subsidiary or Controlled Entity, a
description of the Real Property owned by such Subsidiary or Controlled Entity,
and (iv) such other information as the Administrative Agent may reasonably
request;

Promptly upon a Responsible Officer becoming aware of a change in the credit
rating given by a Rating Agency to Parent's long-term senior unsecured debt or
any announcement that any rating is "under review" or that such rating has been
placed on a watch list or that any similar action has been taken by a Rating
Agency, written notice of such change, announcement or action;

Such other data and information as from time to time may be reasonably requested
by the Administrative Agent or the Required Lenders; and

Promptly after the Borrowers have notified the Administrative Agent of any
intention by the Borrowers to treat the Loans and/or the Letters of Credit and
related transactions as being a "reportable transaction" (within the meaning of
Treasury Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or
any successor form.

Documents required to be delivered pursuant to this Agreement (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrowers post such documents, or provide
a link thereto on the Borrowers' website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Borrowers' behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial, third-
party website or whether sponsored by the Administrative Agent), including the
SEC's EDGAR website; provided that: (i) the Borrowers shall deliver paper copies
of such documents to the Administrative Agent for any Lender that requests the
Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) except with respect to current reports on Form 8-K, the Borrowers shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail, electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrowers shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.03 to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on IntraLinks or another
similar electronic system (the "Platform") and (b) certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a "Public Lender"). The Borrowers hereby agree that (w) all Borrower Materials
(other than SEC Reports) that are to be made available to Public Lenders shall
be clearly and conspicuously marked "PUBLIC" which, at a minimum, shall mean
that the word "PUBLIC" shall appear prominently on the first page thereof; (x)
by marking Borrower Materials "PUBLIC," the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States Federal and state securities laws; (y) all SEC Reports and all
Borrower Materials marked "PUBLIC" are permitted to be made available through a
portion of the Platform designated "Public Investor;" and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials (other
than SEC Reports) that are not marked "PUBLIC" as being suitable only for
posting on a portion of the Platform not designated "Public Investor." The
Borrowers shall be in compliance with all requirements to deliver information
under this Agreement if they have made such information available to the
Administrative Agent and, to the extent required, Lenders other than Public
Lenders, and the failure of Public Lenders to receive information made available
to other Lenders shall not result in any breach of this Agreement.

6.03 Compliance Certificates. So long as any Loan remains unpaid, or any other
Obligation remains unpaid or unperformed, or any portion of the Commitments
remains outstanding, Borrowers shall, at Borrowers' sole expense, deliver to the
Administrative Agent for distribution by it to the Lenders concurrently with the
financial statements required pursuant to Sections 6.01(a) and 6.01(e),
Compliance Certificates signed by a Responsible Officer.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all material tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrowers or such
Subsidiary prior to the imposition of such Lien, except that Borrowers and their
respective Subsidiaries shall not be required to pay or cause to be paid (a) any
tax, assessment, charge, levy or claim that is not yet past due, or is being
contested in good faith by appropriate proceedings so long as the relevant
entity has established and maintains adequate reserves for the payment of the
same or (b) any immaterial tax or claim so long as no material Property of
Borrowers or their Subsidiaries is at immediate risk of being seized, levied
upon or forfeited.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the legal existence and good standing of the Borrowers under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Sections 7.04, or 10.21; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non- preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted and subject to
exceptions for extraordinary or reasonably unforeseeable events; (b) make all
necessary repairs thereto and renewals and replacements thereof in a reasonably
timely manner except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect; and (c) use the standard of care typical in
the industry in the operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain liability, casualty and other insurance
(subject to customary deductibles and retentions) with responsible insurance
companies in such amounts and against such risks as is carried by responsible
companies engaged in similar businesses and owning similar assets in the general
areas in which Borrowers or such Subsidiaries, as applicable, operate.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which entries true and correct in all material respects are made in conformity
with GAAP consistently applied; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrowers and
their Subsidiaries, as the case may be.

6.10 Inspection Rights. Permit the Lenders, through the Administrative Agent or
any representative designated by the Administrative Agent, at the Borrowers'
expense, to visit and inspect any of the properties of the Borrowers or any of
their respective Subsidiaries (subject to the rights of any tenants), to examine
the books of account of the Borrowers and their respective Subsidiaries (and to
make copies thereof and extracts therefrom) and to discuss the affairs, finances
and accounts of the Borrowers and their respective Subsidiaries with, and to be
advised as to the same by, their Responsible Officers, all at such reasonable
times (typically during normal business hours) and intervals as the
Administrative Agent or any Lender may reasonably request upon not less than
four (4) Business Days notice; provided, however, that inspections made at the
Borrowers' expense shall be limited to once per year, unless an Event of Default
shall have occurred and be continuing. The Lenders shall use good faith efforts
to coordinate such visits and inspections so as to minimize the interference
with and disruption to the Borrowers' or such Subsidiaries' normal business
operations. Notwithstanding anything to the contrary in this Section 6.10, no
Borrower nor any of their Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any document,
information or other matter that (i) in respect of which disclosure to the
Administrative Agent (or its designated representative) or any Lender is then
prohibited by law or any agreement binding or any Borrower or any of its
Subsidiaries or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

6.11 Use of Proceeds. Use the proceeds of any Credit Extensions for general
corporate purposes (including permitted Investments and acquisitions) not in
contravention of any Laws or any Loan Documents.

6.12 Distributions of Income to the Borrowers. Cause all of their respective
Wholly-Owned Subsidiaries that are not parties to this Agreement as a Borrower
(such Wholly-Owned Subsidiaries are referred to in this Section 6.12 as
"Non-Borrower Subsidiaries") to promptly transfer to such Borrower (but not less
frequently than once each fiscal quarter of such Borrower), whether in the form
of dividends, distributions or otherwise, all profits, proceeds or other income
relating to or arising from its Non- Borrower Subsidiaries' use, operation,
financing, refinancing, sale or other disposition of their respective assets and
properties in excess of $2,500,000 in the aggregate after (a) the payment by
each Non-Borrower Subsidiary of its Debt Service and operating expenses for such
quarter and (b) the establishment of reasonable reserves for the payment of
operating expenses not paid on at least a quarterly basis and capital
improvements to be made to such Non-Borrower Subsidiary's assets and properties.

6.13 Unencumbered Asset Pool.

Cause each of the Revenue-Producing Properties in the Unencumbered Asset Pool to
satisfy all of the following conditions:

the Revenue-Producing Properties shall be owned by a Borrower or leased by a
Borrower pursuant to a Mortgageable Ground Lease (subject to the terms of this
Agreement);

no more than 25% of the Asset Value of the Revenue- Producing Properties in the
Unencumbered Asset Pool may be leased by a Borrower pursuant to a Mortgageable
Ground Lease; and

the Revenue-Producing Properties in the Unencumbered Asset Pool shall consist
solely of Revenue-Producing Properties which have an aggregate occupancy level
(on a portfolio basis) of at least 80% as of the end of the previous four fiscal
quarters of the Borrowers based on bona fide, arms- length tenant leases which
are in full force and effect requiring current rental payments and which are in
good standing.

Provide to the Administrative Agent on and as of the Closing Date as part of the
Compliance Certificate (i) a list of the Revenue-Producing Properties in the
Unencumbered Asset Pool, (ii) the certification of a Responsible Officer of the
Borrowers of the Asset Values of such properties and that such properties are in
compliance with Section 6.13, (iii) operating statements setting forth the NOI
for each of the Revenue- Producing Properties in the Unencumbered Asset Pool for
the previous four fiscal quarters (or such shorter period as the
Revenue-Producing Property has been held by the Borrowers if such statements are
not available to Borrowers) certified as true and correct by a Responsible
Officer of the Borrowers, and (iv) a certificate that the Revenue-Producing
Properties in the Unencumbered Asset Pool comply with the terms of Sections 5.09
and 5.19. If all or any material portion of a Revenue-Producing Property within
the Unencumbered Asset Pool shall be materially damaged or taken by
condemnation, then such property shall no longer be a part of the Unencumbered
Asset Pool unless and until any damage to such Revenue-Producing Property is
repaired or restored, such Revenue-Producing Property becomes fully operational
and the Administrative Agent shall receive evidence satisfactory to the
Administrative Agent of the value and NOI of such Revenue-Producing Property
following such repair or restoration.

6.14 Revenue-Producing Property. Cause each Revenue-Producing Property in the
Unencumbered Asset Pool to remain a Qualified Unencumbered Asset Pool Property
so long as it is in the Unencumbered Asset Pool; provided that nothing herein
shall preclude the removal of any Revenue-Producing Property from the
Unencumbered Asset Pool in accordance with this Agreement.

6.15 Additional Borrowers. Cause each Wholly-Owned Subsidiary of Parent which is
not then a Borrower and which holds a Revenue-Producing Property which becomes
part of the Unencumbered Asset Pool, to execute and deliver a joinder agreement
concurrently with the addition of such Revenue-Producing Property to the
Unencumbered Asset Pool.

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit (unless a replacement letter of
credit or cash collateral reasonably satisfactory to the L/C Issuer has been
provided to the L/C Issuer shall remain outstanding, each Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

inchoate Liens incident to construction on or maintenance of Property; or Liens
incident to construction on or maintenance of Property now or hereafter filed of
record for which adequate reserves have been set aside (or deposits made
pursuant to applicable Law) and which are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Property
is subject to a material impending risk of loss or forfeiture;

Liens for taxes and assessments on Property which are not yet past due; or Liens
for taxes and assessments on Property for which adequate reserves have been set
aside and are being contested in good faith by appropriate proceedings and have
not proceeded to judgment, provided that, by reason of nonpayment of the
obligations secured by such Liens, no such Property is subject to a material
impending risk of loss or forfeiture;

defects and irregularities in title to any Property which would not reasonably
be expected to result in a Material Adverse Effect;

easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property in the ordinary
course;

easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of Property in or adjacent to a shopping
center or similar project affecting Property in the ordinary conduct of the
business of the applicable Person;

rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any Property;

rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;

present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property in the ordinary conduct
of the business of the applicable Person;

statutory Liens, other than those described in clauses (a) or (b) above, arising
in the ordinary course of business (but not in connection with the incurrence of
any Indebtedness) with respect to obligations which are not delinquent or are
being contested in good faith, provided that, if delinquent, adequate reserves
have been set aside with respect thereto and, by reason of nonpayment, no
Property is subject to a material impending risk of loss or forfeiture;

covenants, conditions, and restrictions affecting the use of Property which may
not give rise to any Lien against such Property in the ordinary conduct of the
business of the applicable Person;

rights of tenants as tenants only under leases and rental agreements covering
Property entered into in the ordinary course of business of the Person owning
such Property;

Liens consisting of pledges or deposits to secure obligations under workers'
compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business,
provided the aggregate value of all such pledges and deposits in connection with
any such lease does not at any time exceed 20% of the annual fixed rentals
payable under such lease;

Liens consisting of deposits of Property to secure bids made with respect to, or
performance of, contracts (including Liens securing surety or performance
bonds);

Liens consisting of any right of offset, or statutory bankers' lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers' lien;

Liens consisting of deposits of Property to secure statutory obligations of
Borrowers;

Liens created by or resulting from any litigation or legal proceeding in the
ordinary course of business which is currently being contested in good faith by
appropriate proceedings, provided that, adequate reserves have been set aside
and no material Property is subject to a material impending risk of loss or
forfeiture;

other nonconsensual Liens incurred in the ordinary course of business but not in
connection with the incurrence of any Indebtedness, which do not individually
involve amounts in excess of $2,000,000 or in the aggregate involve amounts in
excess of $5,000,000; and

Liens securing Secured Debt not prohibited by this Agreement.

7.02 Investments. Make any Investments, except:

Investments held by any Borrower or any of its Subsidiaries in the form of Cash,
Cash Equivalents or short-term marketable securities;

advances to officers, directors and employees of any Borrower or any of its
Subsidiaries for travel, entertainment, relocation and similar ordinary business
purposes

Investments of the Borrowers in any Subsidiary or any other Borrower,
Investments of any Subsidiary in the Borrowers or in another Subsidiary and
Investments in any Person that, as a result of or in connection with such
Investment, becomes or will become a Subsidiary of a Borrower;

Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

Investments in Real Property of the Borrower and their Subsidiaries consisting
of improved real estate property used principally for office, office/laboratory,
research, or manufacturing/warehouse purposes (and appurtenant amenities);

Investments in Real Property of the Borrower and their Subsidiaries consisting
of (i) Development Investments, (ii) undeveloped land without improvements, or
(iii) any other Real Property, other than an improved real estate property used
principally for office, office/laboratory, research, or manufacturing/warehouse
purposes (and appurtenant amenities); provided that as of the most recently
ended fiscal quarter, the book value of such Investments may not exceed 25% of
the Adjusted Tangible Assets. To determine such book value of Investments
described in this Section 7.02(f) which are not owned 100%, directly or
indirectly, by Parent or any of its Subsidiaries, the book value of such
Investment shall be adjusted by multiplying the same by the Parent's or such
Subsidiaries' interest therein during the fiscal quarter of the Parent ending as
of the date of determination of such book value;

Investments in Development Investments, provided that at any time the aggregate
cost (assuming full completion thereof) as of the date of computation of
acquiring the applicable Real Property and developing, constructing, renovating,
rehabilitating and leasing the improvements thereon does not exceed 20% of the
Adjusted Tangible Assets as of the most recently ended fiscal quarter;

Investments not otherwise permitted under this Section 7.02 (but subject in all
events to the limitations of Sections 7.02(f) and (g)), provided that the
aggregate outstanding amount of the Investments pursuant to this Section 7.02(h)
shall not exceed 15% of the Adjusted Tangible Assets as of the most
recently-ended fiscal quarter; and

(i) Guarantees by any Borrower or any Subsidiary in respect of Indebtedness not
prohibited hereunder.

7.03 Omitted.

7.04 Fundamental Changes. Merge or consolidate with or into another Person,
except that, so long as no Default or Event of Default exists or would result
therefrom, Borrowers may merge or consolidate with or into one or more
Borrowers, (ii) any Subsidiary may merge or consolidate with or into a Borrower
or another Subsidiary or (iii) a merger or consolidation that does not result in
a Change in Control shall be permitted.

7.05 Omitted.

7.06 Restricted Payments. With respect to any Borrower or any Wholly-Owned
Subsidiary thereof, make any Restricted Payment except (A) so long as no Event
of Default shall have occurred and be continuing or would result therefrom
except unless expressly permitted or required by this Agreement, such Restricted
Payment shall be permitted (i) in an amount not to exceed the amount which, when
added to the amount of all other Restricted Payments paid in the same fiscal
quarter and the preceding three fiscal quarters, would exceed 95% of Funds From
Operations of Parent and its Wholly-Owned Subsidiaries for the four consecutive
fiscal quarters ending prior to the fiscal quarter in which such Restricted
Payment is paid, (ii) to the extent it relates to the retirement of Preferred
Equity in an amount not to exceed any Exchange Proceeds so used notwithstanding
the limitations set forth in clause (i), and (iii) with the proceeds of sales of
property notwithstanding the limitation set forth in clause (i), and (B) in all
events, Parent shall be permitted to pay the minimum Restricted Payment required
under the Code to maintain and preserve Parent's status as a real estate
investment trust under the Code, as evidenced by a certification of a
Responsible Officer of Parent containing calculations in reasonable detail
satisfactory to the Administrative Agent, if such Restricted Payment is greater
than the amount set forth in clause (A) above; provided however, that if an
Event of Default has occurred and is continuing, Borrowers and their
Wholly-Owned Subsidiaries may only make the Restricted Payments in the minimum
amount necessary to comply with Section 857(a) of the Code. Notwithstanding the
foregoing, any Subsidiary of any Borrower, if such Subsidiary is not a
Wholly-Owned Subsidiary, may declare and make Restricted Payments to its
equityholders generally so long as such Borrower or its respective Subsidiary
that owns the equity interest or interests in the Subsidiary making such
Restricted Payments receives at least its proportionate share thereof (based
upon its relative equity interests in the Subsidiary making such Restricted
Payment) provided that if an Event of Default has occurred and is continuing,
such Subsidiaries may only make Restricted Payments in the minimum amount
necessary to comply with Section 857(a) of the Code.

7.07 Change in Nature of Business. Make any material change in the principal
nature of the business of Borrowers, such business being the acquisition,
ownership, development and renovation of buildings for use as office or, with
respect to the life science industry only, office/laboratory, research or
manufacturing/warehouse properties.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrowers or their respective Subsidiaries other than (a)
salary, bonus, employee stock option, relocation assistance and other
compensation arrangements with directors or officers in the ordinary course of
business, (b) transactions that are fully disclosed to the board of directors of
Parent and expressly authorized by a resolution of the board of directors of
Parent which is approved by a majority of the directors not having an interest
in the transaction, (c) transactions permitted by this Agreement, (d)
transactions between or among Borrowers and Subsidiaries and (e) transactions on
overall terms at least as favorable to Borrowers or their Subsidiaries as would
be the case in an arm's length transaction between unrelated parties.

7.09 Burdensome Agreements. Enter into any agreement, instrument or transaction
which has or may have the effect of prohibiting or limiting any Borrower's
ability to pledge to Administrative Agent the Revenue-Producing Property within
the Unencumbered Asset Pool. Borrowers and their respective Subsidiaries, shall
take such actions as are necessary to preserve the right and ability of
Borrowers to pledge to Administrative Agent for the benefit of Lenders those
Revenue- Producing Properties without any such pledge after the date hereof
causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other Indebtedness of Borrowers or any of
their respective Subsidiaries. Borrowers shall, upon demand, provide to the
Administrative Agent such evidence as the Administrative Agent may reasonably
require to evidence compliance with this Section 7.09, which evidence shall
include, without limitation, copies of any agreements or instruments which would
in any way restrict or limit a Borrower's ability to pledge to Administrative
Agent Revenue-Producing Properties within the Unencumbered Asset Pool as
security for the Obligations, or which provide for the occurrence of a default
(after the giving of notice or the passage of time, or otherwise) if
Revenue-Producing Properties within the Unencumbered Asset Pool are pledged to
Administrative Agent in the future as security for the Obligations.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

Permit the Fixed Charge Coverage Ratio, as of the last day of any fiscal
quarter, to be less than 1.70:1.00;

Permit the Secured Debt Ratio, as of the last day of any fiscal quarter, to
exceed 0.45:1.00;

Permit the Leverage Ratio, as of the last day of any fiscal quarter, to exceed
0.55:1.00;

Permit Adjusted Tangible Net Worth, as of the last day of any fiscal quarter, to
be less than the sum of (i) $456,000,000, plus (ii) 85% of the net issuance
proceeds of all Equity Offerings from and after the Closing Date (excluding the
amount of Exchange Proceeds); and

Permit recourse Indebtedness (whether secured or unsecured) of Parent and its
Subsidiaries (excluding the Obligations) to exceed an amount equal to 25% of
Adjusted Tangible Assets as of the most recently ended fiscal quarter.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

Non-Payment. The Borrowers fail to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within five Business Days after the same becomes due, any interest on any Loan
or on any L/C Obligation, or any fee due hereunder, or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

Specific Covenants. The Borrowers fail to perform or observe any term, covenant
or agreement contained in any of Article VII; or

Other Defaults. Any Borrower or Subsidiary fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 Business Days following written notice by Administrative Agent
or, if such Default is not reasonably susceptible of cure within such period,
within such longer period as is reasonably necessary to effect a cure so long as
such Borrower continues to diligently pursue cure of such Default but not in any
event in excess of 60 Business Days; or

Representations and Warranties. Any representation or warranty of Borrowers or
any of their respective Subsidiaries made in any Loan Document, or in any
certificate or other writing delivered by Borrowers or any of their respective
Subsidiaries pursuant to any Loan Document, proves to have been incorrect when
made or reaffirmed in any respect that is materially adverse to the interests of
the Lenders; or

Cross-Default. Any Borrower or any of their respective Subsidiaries (i) fails to
pay (A) the principal, or any principal installment, of (1) any Indebtedness
(other than Non-Recourse Debt) of $25,000,000 or more or (2) any Non-Recourse
Debt individually or in the aggregate of $80,000,000 or more, (B) any guaranty
of Indebtedness (other than Non-Recourse Debt) of $25,000,000 or more or (C) any
guaranty of Non-Recourse Debt individually or in the aggregate of $80,000,000 or
more, on its part to be paid, in each case when due (or within any stated grace
period), whether at the stated maturity, upon acceleration, by reason of
required prepayment or otherwise or (ii) fails to perform or observe any other
term, covenant or agreement on its part to be performed or observed, or suffers
any event of default to occur, in connection with any Indebtedness (other than
Non-Recourse Debt) of $25,000,000 or more, or of any guaranty of Indebtedness
(other than Non-Recourse Debt) of $25,000,000 or more, if as a result of such
failure or sufferance any holder or holders thereof (or an agent or trustee on
its or their behalf) has the right to declare such Indebtedness due before the
date on which it otherwise would become due or the right to require Borrowers or
any such Subsidiary to redeem or purchase, or offer to redeem or purchase, all
or any portion of such Indebtedness (provided, that for the purpose of this
clause (e), the principal amount of Indebtedness consisting of a Swap Contract
shall be the amount which is then payable by the counterparty to close out the
Swap Contract); or

Insolvency Proceedings, Etc. Any Borrower or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

Inability to Pay Debts; Attachment. (i) Any Borrower or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

Judgments. There is entered against any Borrower or any Subsidiary (i) a final
judgment or order for the payment of money in an aggregate amount exceeding
$25,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

ERISA. An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrowers or their Subsidiaries under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of 5% of
the combined total assets of such Borrowers or Subsidiaries as of the most
recent fiscal quarter, or (ii) the Borrowers or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of 5% of the
combined total assets of such Borrowers or Subsidiaries as of the most recent
fiscal quarter; or

Invalidity of Loan Documents. Any provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or relating to the satisfaction in full of all
the Obligations (or cash collateralization in a manner reasonably satisfactory
to the L/C Issuer with respect to outstanding Letters of Credit), ceases to be
in full force and effect; or any Borrower contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Borrower denies
that it has any liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, (i) the Required Revolving Lenders with respect to Sections 8.02(a)
and (c) below, and (ii) the Required Lenders with respect to Sections 8.02(b)
and (d) below, take any or all of the following actions:

declare the commitment of each Revolving Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

require that the Borrowers Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

exercise on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer (including fees and time charges
for attorneys who may be employees of any Lender or the L/C Issuer) and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third

, to payment of that portion of the Obligations constituting accrued and unpaid
interest on the Loans, L/C Borrowings and other Obligations, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause
Third
payable to them;



Fourth

, to payment of that portion of the Obligations constituting unpaid principal of
the Loans, L/C Borrowings and Obligations to Cash Collateralize that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause
Fourth
held by them; and



Last

, the balance, if any, after all of the Obligations have been paid in full, to
the Borrowers or as otherwise required by Law.



Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX.
ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrowers
nor any other Borrower shall have rights as a third party beneficiary of any of
such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrowers or any of their Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or Required
Revolving Lenders, as the case may be (or such other number, percentage or class
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrowers, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Successor Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrowers.
The Required Lenders may remove the Administrative Agent from its capacity as
Administrative Agent in the event of the Administrative Agent's willful
misconduct or gross negligence. Upon receipt of any such notice of resignation
or the removal of the Administrative Agent as Administrative Agent hereunder,
the Required Lenders shall have the right (with the consent of the Borrowers
provided there does not exist an Event of Default at such time), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders (with the consent
of the Borrowers provided there does not exist an Event of Default at such time)
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation or the Required Lenders
remove the Administrative Agent hereunder, then the retiring Administrative
Agent may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent's resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender, the
Swing Line Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender, the Swing Line Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Co-Documentation Agents, Co-Syndication Agents, or Arrangers listed on
the cover page hereof or any additional titled agents which may be added thereto
from time to time shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, indemnification, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the L/C Issuer
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, indemnification, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10 Collateral Matters. The Lenders, the Swing Line Lender and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion and the Administrative Agent hereby agrees:

to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (unless
cash collateralized or supported by a letter of credit of manner satisfactory to
the L/C Issuer), (ii) that is sold or to be sold as part of or in connection
with any sale not prohibited hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders; and

to release a Borrower from liability for the Obligations in accordance with
Section 10.21.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property.

9.11 No Obligations of Borrowers. Nothing contained in this Article IX shall be
deemed to impose upon Borrowers any obligation in respect of the due and
punctual performance by the Administrative Agent of its obligations to the
Lenders under any provision of this Agreement, and Borrowers shall have no
liability to the Administrative Agent or any of the Lenders in respect of any
failure by the Administrative Agent or any Lender to perform any of its
obligations to the Administrative Agent or the Lenders under this Agreement.
Without limiting the generality of the foregoing, where any provision of this
Agreement relating to the payment of any amounts due and owing under the Loan
Documents provides that such payments shall be made by Borrowers to the
Administrative Agent for the account of the Lenders, Borrowers' obligations to
the Lenders in respect of such payments shall be deemed to be satisfied upon the
making of such payments to the Administrative Agent in the manner provided by
this Agreement.

ARTICLE X.
MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrowers
therefrom, shall be effective unless in writing signed by the Required Lenders
(or the Administrative Agent with the written concurrence of the Required
Lenders) and the Borrowers, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

waive any condition set forth in Section 4.01(a) without the written consent of
each Lender;

extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(subject to Sections 2.14 and 2.15);

postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal or payment of interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby (subject to Section
2.14);

reduce the principal of, or the rate of interest specified herein on, any Loan
or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of "Default Rate" or to waive any
obligation of the Borrowers to pay interest at the Default Rate or Letter of
Credit Fees (subject to clause (i) of the second proviso to this Section 10.01)
at the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein);

change Section 2.13 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

change any provision of this Section or the definition of "Required Lenders" or
"Required Revolving Lenders" or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

release any Parent, Operating Partnership, QRS or ARE as a Borrower hereunder or
substantially all of the other Borrowers; or

impose any greater restriction on the ability of any Lender to assign any of its
rights or obligations hereunder without the written consent of Required Lenders
having more than 66-2/3% of the Total Outstandings then in effect within each of
the following classes of Commitments, Loans and/or other Credit Extensions: (i)
the class consisting of the Revolving Commitments, and (ii) the class consisting
of the Term Loan Commitments;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and (v) so long as the Revolving
Commitments remain outstanding, no amendment, waiver or consent which has the
effect of enabling the Borrowers to satisfy any condition to a Committed
Borrowing contained in Section 4.02 hereof, which, but for such amendment,
waiver or consent would not be satisfied, shall be effective to require the
Revolving Lenders to make any additional Revolving Loan unless and until the
Required Revolving Lenders shall consent thereto. Notwithstanding anything
herein to the contrary, the Administrative Agent may with the approval of the
Majority Lenders temporarily waive compliance by Borrowers with any condition,
obligation or covenant contained in this Agreement or the Loan Documents (other
than a failure to make a payment of any principal, interest or fee when due) for
a period not to exceed ninety (90) days, provided, however, that any such
condition, obligation or covenant so waived may not be consecutively waived
after the expiration of such ninety (90) day period. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender (subject to Section 2.14 and 2.15). Notwithstanding anything to
the contrary contained herein, the Administrative Agent may, with the approval
of the Required Lenders and at the Borrowers' request, increase the maximum
aggregate amount of the increase in the Aggregate Commitments set forth in
Section 2.15(a) to $100,000,000.00.

10.02 Notices; Effectiveness; Electronic Communication

.



Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

if to the Borrowers, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

Electronic Communications. Notices and other communications to the Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender.

Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrowers except to the extent
resulting from the gross negligence or willful misconduct of Administrative
Agent, the L/C Issuer, any Lender or any Related Party. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

Costs and Expenses. The Borrowers shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrowers
or any of their Subsidiaries, or any Environmental Liability related in any way
to the Borrowers or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Borrower, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers or any other Borrower against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrowers or such Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

Reimbursement by Lenders. To the extent that the Borrowers for any reason fail
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, and without
limiting the obligation of the Borrowers to do so, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), the L/C Issuer or
such Related Party, as the case may be, such Lender's Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except to the extent resulting from the gross negligence or willful
misconduct of any Indemnitee.

Payments. All amounts due under this Section shall be payable not later than ten
Business Days after demand therefore (accompanied by reasonable back-up
documentation).

Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that:

except in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consent (each such consent of the
Borrowers and Administrative Agent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender's rights and obligations under this Agreement with
respect to the Loans or the Commitment assigned, except that this clause (ii)
shall not apply to rights in respect of Swing Line Loans;

any assignment of a Revolving Commitment must be approved by the Administrative
Agent, the L/C Issuer and the Swing Line Lender and (unless an Event of Default
has occurred and is continuing) Parent (on behalf of the Borrowers), which
consent shall not be unreasonably withheld or delayed unless the Person that is
the proposed assignee is itself a Revolving Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee, in the amount, if any, required as set forth in Schedule 10.06, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note, as applicable, to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

Register. The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at the Administrative Agent's Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of, and interest owing on, the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
"Register"). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by each of the
Borrowers at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.

Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrowers or any of the Borrowers'
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender's
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers' prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(e) as
though it were a Lender.

Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto (or permit any transfer or assignment of such Lender's right to such
pledge or assignee).

Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the California Uniform Electronic Transactions Act.

Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Revolving Lender (a "Granting Lender") may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrowers (an "SPC")
the option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.01 or 3.04), (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Committed
Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender to
the same extent, and as if, such Committed Loan were made by such Granting
Lender. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrowers and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Committed Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.

Resignation as L/C Issuer or Swing Line Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America may, (i) upon 30 days' notice to the Borrowers and the Lenders,
resign as L/C Issuer and/or (ii) upon 30 days' notice to the Borrowers, resign
as Swing Line Lender. In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Borrowers shall be entitled to appoint from among the
Revolving Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights and obligations of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

10.07 Treatment of Certain Information; Confidentiality.

Confidentiality. Each Lender and the Administrative Agent (each, a "Lender
Party") hereby agrees for itself for Swing Line Lender and for L/C Issuer only
that, except as specifically set forth herein, (i) such Lender Party shall not
participate in or generate any press release or other release of information to
the general public relating to the closing of the Loan without the prior written
consent of the Borrowers, (ii) such Lender Party shall hold the Confidential
Information in strict confidence in accordance with such Lender Party's
customary procedures to prevent the misuse or disclosure of confidential
information of this nature and in accordance with safe and sound banking
practices, (iii) use the Confidential Information solely for the purposes of
underwriting the Loan or acquiring an interest therein, carrying out such Lender
Party's rights or obligations under this Agreement, in connection with the
syndication of the Loan, the enforcement of the Loan Documents, or other
internal examination, supervision or oversight of the transactions contemplated
hereby as reasonably determined by such Lender Party, or as otherwise permitted
by the terms of this Section 10.07 (collectively, "Permitted Purposes"), and
(iv) not disclose the Confidential Information to any third party, except as
expressly authorized in this Agreement or with prior written consent of
Borrowers. Each Lender Party shall promptly notify Borrowers in the event that
it becomes aware of any loss or unauthorized disclosure of any Confidential
Information.

Each Lender Party shall not have any obligations under this Agreement with
respect to a specific portion of the Confidential Information if such Lender
Party can demonstrate that such Confidential Information (i) was publicly
available at the time it was disclosed to such Lender Party, (ii) became
publicly available subsequent to the time it was disclosed to such Lender Party,
(iii) was in or comes into a Lender Party's possession from a source not known
to such Lender Party (after reasonable inquiry) to be in breach of an obligation
of confidentiality owed to Borrowers in making such disclosure to such Lender
Party, (iv) was in or comes into Lender Party's possession free of any
obligation of confidence owed to the Borrowers at the time it was disclosed to
them, or (v) was developed by the employees or agents of the Lender Party
without the use of the Confidential Information.

Disclosures. Any Lender Party or its legal counsel may disclose the Confidential
Information (i) to Borrowers, other Lenders, the Administrative Agent or any of
their respective legal counsel, (ii) to its auditors in connection with bank
audits or regulatory officials having jurisdiction over such Lender Party, (iii)
to its legal counsel who need to know the Confidential Information for the
purposes of representing or advising the Lender Parties, (iv) with prior written
notice to the Chief Executive Officer Parent, to its consultants, agents and
advisors retained in good faith by such Lender Party with a need to know such
information in connection with a Permitted Purpose, (v) as required by Law or
legal process (subject to the terms below), or in connection with any legal
proceeding to which that Lender Party and any of Borrowers are adverse parties,
(vi) to another potential Lender or participant in connection with a disposition
or proposed disposition to that Person of all or part of that Lender Party's
interests hereunder or a participation interest in its Notes, and (vii) to its
directors, officers, employees and affiliates that control, are controlled by,
or are under common control with such Lender Party or its parent or otherwise
within the corporate umbrella of such Lender Party who need to know the
confidential information for purposes of underwriting the Loan or becoming a
party to this Agreement, the syndication of the Loan, the administration,
interpretation, performance or exercise of rights under the Loan Documents, the
enforcement of the Loan Documents, or other internal supervision, examination or
oversight of the transactions contemplated hereby as reasonably determined by
such Lender Party, provided that any Person to whom any of the Confidential
Information is disclosed is informed by such Lender Party of the strictly
confidential nature of the Confidential Information, and such Persons described
in clauses (b)(iv), (vi) and (vii) shall agree in writing to be bound by
confidentiality restrictions at least as restrictive as those contained herein.
Notwithstanding the foregoing, a Lender Party may disclose Confidential
Information to the extent such Lender Party is requested or required by any Law
or any order of any court, governmental, regulatory or self-regulatory body or
other legal process to make any disclosure of or about any of the Confidential
Information. In such event (except with respect to banking regulators or
auditors), such Lender Party shall, if permitted by law, promptly notify
Borrowers in writing so that Borrowers may seek an appropriate protective order
or waive compliance with the provisions of this Agreement (provided that if a
protective order or the receipt of a waiver hereunder has not been obtained, or
if prior notice is not possible, and a Lender Party is, in the opinion of its
counsel, compelled to disclose Confidential Information, such Lender Party may
disclose that portion of the Confidential Information which its counsel advises
it that such Lender Party is compelled to disclose, and provided further that in
any event, such Lender Party will not oppose action by Borrowers to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information.) Each Lender Party
shall be liable (but only to the extent it is finally determined to have
breached the provisions of this Section 10.07(b)) for any actions by such Lender
Party (but not any other Person) which are not in accordance with the provisions
of this Section 10.07(b).

Notwithstanding anything herein to the contrary, Confidential Information shall
not include, and Administrative Agent and each Lender may disclose to any and
all Persons, without limitation of any kind, any information with respect to the
"tax treatment" and "tax structure" (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Administrative Agent or any Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, the Letters of Credit
and transactions contemplated hereby.

No Rights in Confidential Information. The Administrative Agent and each Lender
recognizes and agrees that nothing contained in this Section 10.07 shall be
construed as granting any property rights, by license or otherwise, to any
Confidential Information (other than the Agreement or any amendments thereto or
any related agreements), or to any invention or any patent, copyright,
trademark, or other intellectual property right that has issued or that may
issue, based on such Confidential Information (other than the Agreement or any
amendments thereto or any related agreements). No Lender Party shall make, have
made, use or sell for any purpose any product or other item using, incorporating
or derived from any such Confidential Information; provided that the foregoing
shall not limit or restrict in any way the creation, use or sale of banking or
related services by any Lender Party.

Survival. All Confidential Information provided by or on behalf of Borrowers
during the term of this Agreement or any predecessor agreements shall remain
confidential indefinitely and shall continue to receive that level of
confidential treatment customarily provided by commercial banks dealing with
confidential information of their borrower customers, subject, however, to the
specific exceptions to confidential treatment provided herein. For a period of
one year after the Termination Date, the affected Lender Party shall continue to
make reasonable inquiry of any third party providing Confidential Information as
to whether such third party is subject to an obligation of confidentiality owed
to the Borrowers or their Subsidiaries and if such Lender Party obtains
knowledge that such third party is violating a confidentiality agreement with
Borrowers, such Lender Party shall treat the Confidential Information received
from such third party as strictly confidential in accordance with the provisions
of this Section 10.07. For purposes of this Section 10.07(d), the Termination
Date shall mean the earlier of the termination of this Agreement or, with
respect to a specific Lender Party, the date such Person no longer holds an
interest in the Loan.

Injunctive Relief. Each Lender Party hereby agrees that breach of this Section
10.07 will cause Borrowers irreparable damage for which recovery of damages
would be inadequate, and that Borrowers shall therefore be entitled to obtain
timely injunctive relief under this Agreement, as well as such further relief as
may be granted by a court of competent jurisdiction.

No Fiduciary Duty. Nothing in this Section shall be construed to create or give
rise to any fiduciary duty on the part of the Administrative Agent or the
Lenders to Borrowers.

Separate Action. Borrowers covenant and agree not to, and hereby expressly waive
any right to, raise as a defense, affirmative defense, set off, recoupment or
otherwise against any Lender Party any claim arising from or relating to an
alleged breach of this Section 10.07 in any action, claim or proceeding relating
to a breach of the Loan Documents by Borrowers or other action to enforce or
recover the Obligations, and covenant and agree that any claim against a Lender
Party arising from or relating to an alleged breach of this Section 10.07 by a
Lender Party shall only be asserted as an affirmative claim in a separate action
against the applicable Lender Party.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrowers against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the "Maximum Rate"). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, if any Lender is a Defaulting Lender, or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06 except
as provided in this Section 10.13), all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Sections 3.04, 3.05 and 10.04) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts);

in the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments
thereafter; and

such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF CALIFORNIA.

SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF CALIFORNIA SITTING IN LOS ANGELES COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE CENTRAL DISTRICT OF CALIFORNIA AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWERS OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.

WAIVER OF VENUE. THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

10.18 Borrowers' Obligations. Each of the Borrowers represents, warrants,
covenants and agrees as follows:

Defenses. The obligations pursuant to the Loan Documents shall not be affected
by any of the following: (i) the bankruptcy, disability, dissolution,
incompetence, insolvency, liquidation, or reorganization of any Borrower; or
(ii) the discharge, modification of the terms of, reduction in the amount of, or
stay of enforcement of any or all liens and encumbrances or any or all
obligations pursuant to the Loan Documents in any bankruptcy, insolvency,
reorganization, or other legal proceeding or by law, ordinance, regulation, or
rule (federal, state, or local).

Rights of Administrative Agent. Subject to receiving any required consents of
the Required Lenders or all of the Lenders, as may be required pursuant to
applicable provisions of this Agreement, the Administrative Agent on behalf of
the Lenders, may do the following acts or omissions from time to time without
notice to or consent of any Borrower and without receiving payment or other
value, nor shall the following acts or omissions affect, delay or impair any of
the obligations pursuant to the Loan Documents or any or all liens and
encumbrances: (i) the Administrative Agent may obtain collateral or additional
collateral; (ii) the Administrative Agent may substitute for any or all
collateral regardless of whether the same type or greater or lesser value; (iii)
the Administrative Agent may release any or all collateral; (iv) the
Administrative Agent may compromise, delay enforcement, fail to enforce,
release, settle or waive any rights or remedies of the Administrative Agent as
to any or all collateral; (v) the Administrative Agent may sell or otherwise
dispose of any collateral in such manner or order as the Administrative Agent
determines in accordance with the Loan Documents; (vi) the Administrative Agent
may fail to perfect, fail to protect the priority of, and fail to ensure any or
all liens or encumbrances; (vii) the Administrative Agent may fail to inspect,
insure, maintain, preserve or protect any or all collateral; (viii) the
Administrative Agent may obtain additional obligors for any or all obligations
pursuant to the Loan Documents; (ix) the Administrative Agent may increase or
decrease any or all obligations or otherwise change terms of any or all
obligations in accordance with the Loan Documents; (x) the Administrative Agent
may release any Borrower; (xi) Administrative Agent may compromise, delay
enforcement, fail to enforce, release, settle or waive any obligations of any
Borrower with the agreement of that Borrower; (xii) the Administrative Agent may
make advances, or grant other financial accommodations to any Borrower;
(xiii) the Administrative Agent may fail to file or pursue a claim in any
bankruptcy, insolvency, reorganization or other proceeding as to any or all
liens and encumbrances or any or all obligations; (xiv) the Administrative Agent
may amend, modify, extend, renew, restate, supplement or terminate in whole or
in part the obligation of any Borrower with the agreement of that Borrower; (xv)
the Administrative Agent may take or fail to take any other action with respect
to any Loan Document or any Borrower; and (xvi) the Administrative Agent may do
any other acts or make any other omissions that result in the extinguishment of
the obligation of any Borrower.

Suretyship Waivers. Each Borrower waives any and all rights and benefits under
California Civil Code Sections 2787-2855, inclusive and any other statutes or
rules now or hereafter in effect and any other statutes or rules now or
hereafter in effect that purport to confer specific rights upon or make specific
defenses or procedures available to each Borrower.

Information. Each Borrower represents and warrants to the Administrative Agent
and Lenders that such Borrower is currently informed of the financial condition
of the Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants to the Administrative Agent and Lenders
that such Borrower has read and understands the terms and conditions of the Loan
Documents. Each Borrower hereby covenants that such Borrower will continue to
keep informed of the Borrowers' financial condition, the financial condition of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Obligations. Notwithstanding
anything herein which may be construed to the contrary, the Administrative Agent
shall have no obligation to provide to any Borrower any information concerning
the performance of any other Borrower, the obligations pursuant to the Loan
Documents, or the ability of any other Borrower to perform the obligations
pursuant to the Loan Documents or any other matter, regardless of what
information Administrative Agent may from time to time have.

Waivers. Each Borrower waives, until payment in full of the Obligations, any and
all present and future claims, remedies and rights against any other Borrower,
any collateral and any other property, interest in property or rights to
property of any other Borrower (A) arising from any performance hereunder, (B)
arising from any application of any collateral, or any other property, interest
in property or rights to property of any Borrower, or (C) otherwise arising in
respect of the Loan Documents, regardless of whether such claims, remedies and
rights arise under any present or future agreement, document or instrument or
are provided by any law, ordinance, regulation or rule (federal, state or local)
(including, without limitation, any and all rights of contribution, exoneration,
indemnity, reimbursement, and subrogation and any and all rights to participate
in the rights and remedies of Lenders against any Borrower).

Joint and Several Liability of Borrowers.

Each of the Borrowers is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Administrative Agent and the Lenders under this Agreement,
for the mutual benefit, directly and indirectly, of each of Borrowers and in
consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.

Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 10.18), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Borrower without preferences or distinction among them.

If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

The Obligations of each Borrower under the provisions of this Section 10.18
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each such Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

Except as otherwise expressly provided in this Agreement, each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of any
Loans issued under or pursuant to this Agreement, notice of the occurrence of
any Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or Lenders, or any of them, under or in respect of any of
the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent or Lenders, or any of them,
at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by the Administrative
Agent or Lenders, or any of them, in respect of any of the Obligations, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of the Obligations or the addition, substitution
or release, in whole or in part, of any Borrower. Without limiting the
generality of the foregoing, each Borrower assents to any other action or delay
in acting or failure to act on the part of the Administrative Agent or Lenders,
or any of them, with respect to the failure by any Borrower to comply with any
of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 10.18 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 10.18, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of such
Borrower under this Section 10.18 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 10.18 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrower or the
Administrative Agent or Lenders, or any of them. The joint and several liability
of each Borrower hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, constitution or place of formation of any of the
Borrowers or Administrative Agent or Lenders, or any of them.

The provisions of this Section 10.18 are made for the benefit of the
Administrative Agent, the Lenders and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all Borrowers
as often as occasion therefor may arise and without requirement on the part of
Administrative Agent, or any Lender, successor or assign first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 10.18 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 10.18 will forthwith be reinstated in effect, as
though such payment had not been made.

Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or any Lender with respect to
any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full in cash. Any claim which any
Borrower may have against the other Borrowers with respect to any payments to
the Administrative Agent or any Lender hereunder or under any other Loan
Documents are hereby expressly made subordinate and junior in right of payment,
including without limitation, as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to the other Borrowers therefor.

10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.20 Hazardous Material Indemnity. Each of Borrowers hereby agrees to
indemnify, hold harmless and defend (by counsel reasonably satisfactory to the
Administrative Agent) the Administrative Agent and each of the Lenders and their
respective directors, officers, employees, agents, successors and assigns from
and against any and all claims, losses, damages, liabilities, fines, penalties,
charges, administrative and judicial proceedings and orders, judgments, remedial
action requirements, enforcement actions of any kind, and all costs and expenses
incurred in connection therewith (including but not limited to reasonable
attorneys' fees and the reasonably allocated costs of attorneys employed by the
Administrative Agent or any Lender, and expenses to the extent that the defense
of any such action has not been assumed by Borrowers), arising directly or
indirectly out of (i) the presence on, in, under or about any Real Property of
any Hazardous Materials, or any releases or discharges of any Hazardous
Materials on, under or from any Real Property and (ii) any activity carried on
or undertaken on or off any Real Property by Borrowers or any of its
predecessors in title, whether prior to or during the term of this Agreement,
and whether by Borrowers or any predecessor in title or any employees, agents,
contractors or subcontractors of Borrowers or any predecessor in title, or any
third persons at any time occupying or present on any Real Property, in
connection with the handling, treatment, removal, storage, decontamination,
clean-up, transport or disposal of any Hazardous Materials at any time located
or present on, in, under or about any Real Property. The foregoing indemnity
shall further apply to any residual contamination on, in, under or about any
Real Property, or affecting any natural resources, and to any contamination of
any Property or natural resources arising in connection with the generation,
use, handling, storage, transport or disposal of any such Hazardous Materials,
and irrespective of whether any of such activities were or will be undertaken in
accordance with applicable Laws, but the foregoing indemnity shall not apply to
Hazardous Materials on any Real Property, the presence of which is caused by the
Administrative Agent or the Lenders. Borrowers hereby acknowledge and agree
that, notwithstanding any other provision of this Agreement or any of the other
Loan Documents to the contrary, the obligations of Borrowers under this Section
shall be unlimited corporate obligations of Borrowers and shall not be secured
by any Lien on any Real Property. Any obligation or liability of Borrowers to
any Indemnitee under this Section 10.20 shall survive the expiration or
termination of this Agreement and the repayment of all Loans and the payment and
performance of all other Obligations owed to the Lenders.

10.21 Release of Borrowers. Notwithstanding anything to the contrary contained
in this Agreement, Parent may sell, assign, transfer or dispose of its interest
in another Borrower (other than Operating Partnership) that is a Subsidiary of
Parent, provided that on or before the closing of such sale the Borrower shall
have delivered to the Administrative Agent a certification, together with such
other evidence as Administrative Agent may require, that the Borrowers will be
in compliance with all covenants in this Agreement after giving effect to such
sale, assignment, transfer or other disposition, and provided further that from
and after any such sale, the assets of such Borrower shall no longer be included
within the Unencumbered Asset Pool. Administrative Agent shall promptly notify
the Lenders of any such sale, assignment, transfer or other disposition
permitted hereunder. In the event that the Borrower shall comply with the
foregoing provisions, such Borrower shall be released from liability under this
Agreement by the Administrative Agent. The Administrative Agent may also release
a Borrower from liability if all of the Revenue-Producing Properties of such
Borrower are sold or all of the Revenue-Producing Properties of such Borrower
cease to be Unencumbered, provided that on or before the effective date of such
release, the Borrowers shall have delivered to the Administrative Agent a
certification, together with such other evidence as the Administrative Agent may
require, that the Borrowers will be in compliance with all covenants in this
Agreement after giving effect to such release.

[Signatures to follow]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this Agreement to be duly executed as of the
date first above written.



ALEXANDRIA REAL ESTATE EQUITIES, INC., a Maryland corporation

 

By: Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership

 

By: ARE-QRS Corp., a Maryland corporation, general partner

By: Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer

 

ARE-QRS CORP., a Maryland corporation

 

By: Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer

 

ARE ACQUISITIONS, LLC, a Delaware limited liability company

By: ARE-QRS Corp., a Maryland corporation,
managing member

By: Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer

 

 

ARE-215 COLLEGE ROAD, LLC
ARE-819/863 MITTEN ROAD, LLC
ARE-150/154 TECHNOLOGY PARKWAY, LLC
ARE-19 FIRSTFIELD ROAD, LLC
ARE-10150 OLD COLUMBIA, LLC
ARE-170 WILLIAMS DRIVE, LLC
ARE-3005 FIRST AVENUE, LLC
ARE-5 TRIANGLE DRIVE, LLC
ARE-50 WEST WATKINS MILL, LLC
ARE-279 PRINCETON ROAD, LLC
ARE-3770 TANSY STREET, LLC
ARE-10505 ROSELLE STREET, LLC
ARE-9363/9373/9393 TOWNE CENTRE, LLC
ARE-2425/2400/2450 GARCIA BAYSHORE, LLC
ARE-108 ALEXANDER ROAD, LLC
ARE-480 ARSENAL STREET, LLC
ARE-500 ARSENAL STREET, LLC
ARE-7030 KIT CREEK, LLC
ARE-6146 NANCY RIDGE, LLC
ARE-901/951 GATEWAY BOULEVARD LLC
ARE-770/784/790 MEMORIAL DRIVE, LLC
ARE-1201/1208 EASTLAKE AVENUE, LLC
ARE-1208 EASTLAKE AVENUE, LLC
ARE-EASTLAKE AVENUE NO. 3, LLC
ARE-HARBOR BAY NO. 4, LLC
ARE-NANCY RIDGE NO. 3, LLC
ARE-PORTER DRIVE, LLC
ARE-2625/2627/2631 HANOVER, LLC
ARE-SEATTLE NO. 10, LLC
ARE-NC REGION NO. 5, LLC
ARE-SD REGION NO. 17, LLC
ARE-SAN FRANCISCO NO. 17, LLC
ARE-MA REGION NO. 13, LLC
ARE-129/153/161 HILL STREET, LLC, each a Delaware limited liability company



By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, their
sole member

By: ARE-QRS Corp., a Maryland
corporation, general partner

By: Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer

ARE-5 RESEARCH PLACE, LLC, a Maryland limited liability company
ARE-MARYLAND NO. 23, LLC, a Delaware limited liability company

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, its
managing member

By: ARE-QRS Corp., a Maryland corporation, general partner

By: Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer

 

ARE-MARYLAND NO. 25, LLC
ARE-MARYLAND NO. 26, LLC
ARE-MARYLAND NO. 27, LLC
BPG INDUSTRIAL PARTNERS II, LLC, each a Maryland limited liability company

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, their
sole member

By: ARE-QRS Corp., a Maryland corporation,
general partner

By: Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer

ARE-60 WESTVIEW, LLC
ARE-381 PLANTATION STREET, LLC, each a Delaware limited liability company

By: AREE-Holdings, L.P., a Delaware limited partnership, managing member

By: ARE-GP Holdings QRS Corp., a Delaware
corporation, general partner

By: Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer

 

ARE-PA REGION NO. 3, L.P.
ARE-PA REGION NO. 4, L.P.
ARE-702 ELECTRONIC DRIVE, L.P., each a Delaware limited partnership

By: AREE-Holdings, L.P., a Delaware limited partnership, general partner

By: ARE-GP Holdings QRS Corp., a Delaware
corporation, general partner

By: Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer

ARE-10933 NORTH TORREY PINES, LLC
ARE-11099 NORTH TORREY PINES, LLC, each a Delaware limited liability company

By: Alexandria Real Estate Equities, Inc., a Maryland corporation, their sole
member

 

By: Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer

 

ARE-MARYLAND NO. 7 CORP., a Maryland corporation

By: Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer

Address for all the foregoing:
Alexandria Real Estate Equities, Inc.
135 N. Los Robles Avenue, Suite 250
Pasadena, California 91101
Attn: Mr. Joel S. Marcus, Chief Executive Officer
Telephone: (626) 578-0777
Telecopier: (626) 578-0770

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Administrative Agent

 

By:Kathleen M. Carry
Name: Kathleen M. Carry
Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer, and Swing Line Lender

 

By: Eric Nesset
Name:Eric Nesset
Title:Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CITICORP NORTH AMERICA INC.

 

By: David Bouton
Name: David Bouton
Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

COMMERZBANK AG NEW YORK AND GRAND
CAYMAN BRANCHES

 

By: Christian Berry Ralph C. Marra, Jr.
Name: Christian Berry Ralph C. Marra, Jr.
Title: Vice President Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SOCIETE GENERALE

 

By:Scott Gosslee
Name: Scott Gosslee
Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EUROHYPO AG, NEW YORK BRANCH

 

By: Ben J. Marciano
Name: Ben J. Marciano
Title: Managing Director

By: Jonathan Hirshey
Name: Jonathan Hirshey
Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CITIZENS BANK OF RHODE ISLAND

 

By: Craig E. Schermerhorn
Name: Craig E. Schermerhorn
Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SUNTRUST BANK

 

By: Blake K. Thompson
Name: Blake K. Thompson
Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH

 

By:David P. Messing
Name: David P. Messing
Title: Director

 

By: Michael J. Vanderley
Name: Michael J. Vanderley
Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SOVEREIGN BANK

 

By: Katherine Felpel
Name: Katherine Felpel
Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

 

By: Hamid Hussain
Name: Hamid Hussain
Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.

 

By: David B. Murphy
Name: David B. Murphy
Title: SVP/Regional Mgr

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

BANK OF THE WEST

 

By: Lynn Foster
Name: Lynn Foster
Title: Senior Vice President

 

By: Stacey R. Adler
Name: Stacey R. Adler
Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CHEVY CHASE BANK, F.S.B.

 

By: Frederick H. Denecke
Name: Frederick H. Denecke
Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMSOUTH BANK

 

By: Lawrence Clark

Name: Lawrence Clark
Title: VP



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION

 

By: Stephen J. Shockey
Name: Stephen J. Shockey
Title: FVP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MIDFIRST BANK, a Federally Chartered Savings Association

 

By: Roger N. DiSalvatore, Jr.
Name: Roger N. DiSalvatore, Jr.
Title: Senior Vice President / Manager
Syndicated Lending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

COMERICA BANK

 

By: James Graycheck
Name: James Graycheck
Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

COMPASS BANK

 

By: Johanna Duke Paley
Name: Johanna Duke Paley
Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MANUFACTURERS BANK, a California banking corporation

 

By: Manny Ahsan
Name: Manny Ahsan
Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FIRST HORIZON BANK, a Division of First Tennessee Bank, N.A.

 

By: J. Jordan O'Neill III
Name: J. Jordan O'Neill III
Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CEDARS BANK

 

By: Steven Clark
Name: Steven Clark
Title: Vice President